EXHIBIT 10


EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AGREEMENT


Dated as of September 13, 2016
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”; capitalized terms
used herein without definition having the meanings provided in Section 1 hereof)
is between BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
BRINKER RESTAURANT CORPORATION, a Delaware corporation (“Brinker Restaurant’),
BRINKER FLORIDA, INC., a Delaware corporation (“Brinker Florida”), BRINKER
TEXAS, INC., a Delaware corporation (“Brinker Texas”), as Guarantors, the
Existing Banks party hereto, the Joining Banks party hereto and BANK OF AMERICA,
N.A., a national banking association, as administrative agent for the Banks (in
such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower, Brinker Restaurant, as guarantor, the Banks party thereto
(the “Existing Banks”) and Bank of America, N.A., as administrative agent,
entered into that certain Credit Agreement dated as of March 12, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Banks have made
available to the Borrower a revolving credit facility (the “Existing Revolving
Facility”);
WHEREAS, the Borrower has requested that the Administrative Agent and the Banks
agree to amend the Existing Credit Agreement as specifically set forth herein,
including amendments to, among other things, (i) increase the aggregate Total
Commitments under the Existing Revolving Facility, (ii) extend the maturity date
of the Commitments of certain of the Existing Banks and (iii) cause certain
Subsidiaries to guarantee the obligations of the Borrower under the Credit
Agreement; and
WHEREAS, the Administrative Agent and the Banks party to this Amendment (the
“Consenting Banks”) are, on the terms and conditions contained in this
Amendment, willing to grant such request and to amend the Existing Credit
Agreement as hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions and other Interpretive Provisions.
(a)    Definitions. The following terms (whether or not underscored) when used
in this Amendment, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.





--------------------------------------------------------------------------------





“Brinker Florida” is defined in the preamble.
“Brinker Texas” is defined in the preamble.
“Consenting Banks” is defined in the recitals.
“Credit Agreement” means the Existing Credit Agreement, as amended by this
Amendment as the same may hereafter be further amended, amended and restated,
supplemented or otherwise modified.
“Existing Banks” is defined in the recitals.
“Existing Credit Agreement” is defined in the recitals.


“Existing Revolving Facility” is defined in the recitals.


“Joining Banks” is defined in the Section 8 herein.


“Second Amendment Effective Date” means the date on which the conditions
precedent to the effectiveness of this Amendment as specified in Section 3
herein have been satisfied.


(b)    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
(c)    Other Interpretive Provisions. The rules of construction in Sections 1.02
through 1.05 of the Credit Agreement shall be equally applicable to this
Amendment.
Section 2.    Amendments.
(a)Credit Agreement. Effective as of the Second Amendment Effective Date, and
subject to the terms and conditions set forth herein and in reliance upon
representations and warranties set forth herein, the Existing Credit Agreement
is hereby amended such that, after giving effect to all such amendments, it
shall read in its entirety as attached hereto as Exhibit A, with all revisions
to the Existing Credit Agreement reflected in Exhibit A in blackline format
(pursuant to which all deleted text is indicated textually in the same manner as
the following example: stricken text, and all added text is indicated textually
in the same manner as the following example: bold and double-underlined text).
The amendments to the Existing Credit Agreement are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Existing Credit Agreement are intended to be affected hereby. The parties hereto
acknowledge and agree that each amendment to the Existing Credit Agreement
reflected in the Credit Agreement is and shall be effective as if individually
specified in this Amendment (the parties further acknowledging that amending the
Existing Credit Agreement by reference to the Credit Agreement provides a
convenience to the parties to permit the amended terms to be read in the context
of the full Credit Agreement), and that this Amendment is not a novation of the
Existing Credit Agreement, any other Credit Document or of any credit facility
or guaranty provided thereunder or in respect thereof.


2





--------------------------------------------------------------------------------





(b)    Other Credit Documents. From and after the Second Amendment Effective
Date, each reference to the Existing Credit Agreement in any Credit Document
shall be a reference to the Existing Credit Agreement, as amended by this
Amendment, as the same may hereafter be further amended, amended and restated,
supplemented or otherwise modified.
Section 3.    Conditions of Effectiveness. This Amendment shall become effective
on the date each of the following conditions shall have been satisfied in form
and substance satisfactory to Administrative Agent and the Consenting Banks
(such date, the “Second Amendment Effective Date”):
(a)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Consenting Banks, and in sufficient copies for
each Bank:
(i)    this Amendment duly executed by the Borrower, the Guarantor, the
Administrative Agent and the Consenting Banks;
(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Borrower authorized to sign
this Amendment and (C) that a true, correct and complete copy of the resolutions
of the Borrower’s Board authorizing the transactions contemplated hereby
(including, for the avoidance of doubt, the performance of the Credit Agreement
by the Borrower) is attached thereto and that such resolutions are in full force
and effect;
(iii)    a certificate of the Secretary or an Assistant Secretary of each
Guarantor certifying (A) such Guarantor’s certificate of incorporation and
by-laws, (B) the names and true signatures of the officers of such Guarantor
authorized to sign this Amendment and (C) that a true, correct and complete copy
of the resolutions of such Guarantor’s Board authorizing transactions
contemplated hereby (including, for the avoidance of doubt, the performance of
the Credit Agreement by the Guarantor) is attached hereto and that such
resolutions are in full force and effect;
(iv)    a favorable opinion of Jackson Walker L.L.P., legal counsel for the
Borrower and the Guarantors, dated the Second Amendment Effective Date, as to
the matters concerning the Borrower, the Guarantors and the Credit Documents as
the Administrative Agent may reasonably request; and
(v)    certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation of each of the Borrower and the Guarantors
as to the existence and good standing of the Borrower and the Guarantors, as
applicable.


3





--------------------------------------------------------------------------------





(b)    No Material Adverse Change. No event or events which have or would
reasonably be expected to have a Material Adverse Effect shall have occurred
since June 29, 2016.
(c)    No Default. No Default or event which, with the giving of notice, the
lapse of time or both, would constitute a Default shall have occurred and be
continuing.
(d)    Representations and Warranties. The representations and warranties
contained in Section 6 hereof shall be true and correct on and as of the Second
Amendment Effective Date.
(e)    No Material Litigation. No legal or regulatory action or proceeding shall
have commenced and be continuing against the Borrower or any of its Subsidiaries
since the Second Amendment Effective Date which has, or would reasonably be
expected to have, a Material Adverse Effect.
(f)    Certification. The Administrative Agent shall have received a
certificate, dated the Second Amendment Effective Date and signed by a Financial
Officer, confirming compliance with the conditions set forth in clauses (b),
(c), (d) and (e) of this Section 3.
(g)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Second Amendment Effective
Date, including fees, charges and disbursements of counsel and all other
out-of-pocket fees and expenses required to be paid or reimbursed by the
Borrower, including the costs and expenses required to be reimbursed on or
before the Second Amendment Effective Date pursuant to Section 11 hereof (which
fees, charges and disbursements of counsel and such other out of pocket fees and
expenses shall be limited to those for which invoices have been submitted on or
prior to the Second Amendment Effective Date (provided, however, nothing herein
shall preclude any post-closing settlement of such fees, charges, disbursements,
costs and expenses to the extent not so invoiced)) and fees due and payable in
respect of the Fee Letters shall have been paid in accordance with the terms
thereof. The Borrower shall have paid the Joining Banks the fees due and payable
in respect of the fee letters between the Borrower and the applicable Joining
Banks in accordance with the terms thereof.
(h)    Patriot Act. The Banks shall have received all information required by
the Patriot Act, including the identity of the Borrower and its Subsidiaries,
the name and address of the Borrower and its Subsidiaries and other information
that will allow the Administrative Agent or any Bank, as applicable, to identify
the Borrower in accordance with the Patriot Act.
Section 4.    Joinder of Brinker Florida and Brinker Texas as Guarantors. By its
execution and delivery of this Amendment, each of Brinker Florida and Brinker
Texas (a) acknowledges and agrees that, as of the Second Amendment Effective
Date, it shall be a party to the Credit Agreement and it is a “Guarantor” under
the Credit Agreement and the other Credit Documents with the same force and
effect as if originally named therein as a “Guarantor”, (b) covenants with the
Administrative Agent and the Banks that it will observe and perform the terms
and provisions of the Credit Agreement and the other Credit Documents to which a
Guarantor is a party to the same extent as if it were an original party thereto,
and (c) confirms that it has received a copy of the Credit Agreement and the
other Credit Documents. The parties hereto agree that each reference in the


4





--------------------------------------------------------------------------------





Credit Agreement and each other Credit Document to “Guarantor,” “Guarantors,” or
terms of similar import shall be deemed to include Brinker Florida and Brinker
Texas.
Section 5.    Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects its guaranty in Article IV of the Credit Agreement
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
guaranty against such Guarantor in accordance with its terms.
Section 6.    Representations and Warranties of the Borrower and the Guarantors.
In order to induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower and each Guarantor represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrower and each
Guarantor of its obligations in connection with this Amendment are within its
corporate powers, have been duly authorized by all necessary corporate action
and do not and will not (i) violate any provision of its articles or certificate
of incorporation or bylaws or similar organizing or governing documents of the
Borrower or the Guarantor, (ii) contravene any applicable law which is
applicable to the Borrower or such Guarantor, or (iii) conflict with, result in
a breach of or constitute (with notice, lapse of time or both) a default under
any material indenture or instrument or other material agreement to which the
Borrower or such Guarantor is a party, by which it or any of its properties is
bound or to which it is subject, except, in the case of clauses (ii) and (iii)
above, to the extent such contraventions, conflicts, breaches or defaults could
not reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower and each Guarantor has taken all necessary corporate action
to execute, deliver and perform this Amendment and has validly executed and
delivered this Amendment. This Amendment constitutes a legal, valid and binding
obligation of the Borrower and each Guarantor, enforceable against the Borrower
and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(c)    No material consent, approval, authorization or other action by, notice
to, or registration or filing with, any governmental authority or other Person
is or will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower or each Guarantor of this
Amendment, except such as have been obtained or made and are in full force and
effect.
(d)    As of the Second Amendment Effective Date, the representations and
warranties contained in each of the Credit Documents are true and correct in all
material respects (except for those representations and warranties that have a
material qualifier, in which case those representations and warranties shall be
true and correct in all respects) as of the date hereof as though made on and as
of such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).


5





--------------------------------------------------------------------------------





(e)    No Default or event which, with the giving of notice, the lapse of time
or both, would constitute a Default shall exist after giving effect to this
Amendment.
Section 7.    Reference to and Effect on the Credit Documents. On Second
Amendment Effective Date and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Existing Agreement, as amended by this Amendment, and
this Amendment shall constitute a Credit Document.
(a)    The Existing Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect according to their respective terms and are hereby in all
respects ratified and confirmed. The parties hereto acknowledge and agree that
(i) the amendments contained herein do not constitute a novation of the Existing
Credit Agreement, the other Credit Documents or the indebtedness or any other
obligation of the Borrower and the Guarantors described therein and (ii) the
issuance of any new Notes, in any event, including, without limitation to, in
replacement of, and in substitution for, the Notes previously delivered pursuant
to the Existing Credit Agreement shall not be construed as a novation and shall
not, in any case, affect, diminish or abrogate the Borrower’s or any Guarantor’s
liability under the Credit Agreement or any other Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Bank or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of, consent to a departure from, or
modification of any other term, covenant, provision or condition set forth in
any of the Credit Documents.
Section 8.    Joinder of Banks. Each Bank signatory hereto that is not an
Existing Bank (each a “Joining Bank” and collectively, the “Joining Banks”), by
execution of this Amendment, hereby confirms and agrees that, with effect as of
the date hereof, it shall be and become a party to the Credit Agreement and the
other Credit Documents as a “Bank” thereunder, and shall have all of the rights
and be obligated to perform all of the obligations of a Bank thereunder, and
shall have the Commitment set forth opposite such Joining Bank’s name in
Schedule VIII to the Credit Agreement (as such Commitment may from time to time
be reduced in accordance with the Credit Agreement). Each Joining Bank hereby
(a) acknowledges that it has received a copy of the Credit Agreement and the
other Credit Documents and the schedules and exhibits thereto and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to become a party to the Credit Agreement and
the other Credit Documents as a Bank thereunder; and (b) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or any of their Affiliates and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit and
legal decisions in taking or not taking action under or based upon the Credit
Agreement, any other Credit Document or any related agreement or any document
furnished thereunder.


6





--------------------------------------------------------------------------------





Section 9.    Assignments and Allocations.
(a)    Simultaneously with the Second Amendment Effective Date, the parties
hereby agree that the Commitments of each of the Banks shall be as set forth on
Schedule VIII to the Credit Agreement and the outstanding amount of the Advances
outstanding as of the Second Amendment Effective Date shall be reallocated in
accordance with such Commitments and the requisite assignments shall be deemed
to be made in such amounts among the Banks and from each Bank to each other Bank
(including from Banks who increase or reduce their Commitments in connection
with this Amendment), with the same force and effect as if such assignments were
evidenced by applicable Assignments (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement, but without the payment of any
related assignment fee; provided that the Existing Banks who are Consenting
Banks hereby waive any notice requirements pursuant to Section 2.06 of the
Existing Credit Agreement in connection with any prepayment that may occur or
may be deemed to occur thereunder in connection with this Section 9.
(b)    Notwithstanding anything to the contrary in the Existing Credit Agreement
or in this Amendment, no other documents or instruments, including any
Assignment, shall be, or shall be required to be, executed in connection with
the assignments set forth in Section 9(a) above (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment. On the Second Amendment Effective Date, the Consenting Banks shall
make full cash settlement with one another either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments
allocable to each such Bank, such that after giving effect to such settlements
the Commitment of each Bank shall be as set forth on Schedule VIII to the Credit
Agreement.
(c)    Notwithstanding anything to the contrary in the Existing Credit Agreement
or in this Amendment, to the extent necessary to permit the implementation of
this Amendment, the pro rata payment requirements under Section 2.16 of the
Existing Credit Agreement are hereby waived.
Section 10.    Bank Consent. For purposes of determining compliance with the
conditions specified in Section 3, each Bank that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Bank unless the Administrative
Agent shall have received notice from such Bank prior to the proposed Second
Amendment Effective Date specifying its objection thereto.
Section 11.    Costs and Expenses. On or prior to the Second Amendment Effective
Date, the Borrower agrees to pay all reasonable out-of-pocket costs and expenses
incurred by the of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent) in accordance with the
terms of Section 10.04 of the Credit Agreement.


7





--------------------------------------------------------------------------------





Section 12.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.
Section 13.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of Texas (except that Chapter 346 of
the Texas Finance Code, which regulates certain revolving credit loan accounts,
shall not apply to this Amendment or any other Credit Document).
Section 14.    Section Captions. Section captions used in this Amendment are for
convenience of reference only, and shall not affect the construction of this
Amendment.
Section 15.    Entire Agreement. This Amendment, the Commitment Letter and the
other Credit Documents (the “Relevant Documents”) constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. No promise, condition, representation or warranty,
express or implied, not set forth in the Relevant Documents shall bind any party
hereto, and no such party has relied on any such promise, condition,
representation or warranty. Each of the parties hereto acknowledges that, except
as otherwise expressly stated in the Relevant Documents, no representations,
warranties or commitments, express or implied, have been made by any party to
the other with respect to the subject matter hereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
[Signature Pages Follow]










8





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWER:
BRINKER INTERNATIONAL, INC.




By:                        
Name:     
Title:     




GUARANTORS:
BRINKER RESTAURANT CORPORATION




By:                        
Name:     
Title:     
BRINKER FLORIDA, INC.




By:                        
Name:     
Title:     
BRINKER TEXAS, INC.




By:                        
Name:     
Title:     






Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent




By:                            
Name:
Title:






BANK OF AMERICA, N.A., as a Bank




By:                            
Name:
Title:








Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






   


JPMORGAN CHASE BANK, N.A. , as a Bank


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------









 
WELLS FARGO BANK, N.A. , as a Bank


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank


By:__________________________
Name:
Title:







Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






   


U.S. BANK NATIONAL ASSOCIATION


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






 
REGIONS BANK


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






   


COMPASS BANK


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






   


GREENSTONE FARM CREDIT SERVICES, ACA


By:__________________________
Name:
Title:



Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------







JOINING BANKS
 


SUNTRUST BANK, as a Bank


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






 


BARCLAYS BANK PLC, as a Bank


By:__________________________
Name:
Title:





Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






EXHIBIT A
Credit Agreement
Attached.


Exhibit A to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------


EXHIBIT A TO SECOND AMENDMENT
TO CREDIT AGREEMENT




Execution CopyPublished CUSIP Number: 10964BAM0
CREDIT AGREEMENT
Dateddated as of March 12, 2015
Conformed with First Amendment datedamended as of November 13, 2015 and
September 13, 2016
by and among
BRINKER INTERNATIONAL, INC.,
as Borrower,
BRINKER RESTAURANT CORPORATION,
as Guarantor,
BRINKER FLORIDA, INC.,
and
BRINKER TEXAS, INC.,
as Guarantors,
The Banks Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent
______________________________________________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK, andJPMORGAN CHASE BANK,
N.A.,
WELLS FARGO SECURITIES, LLC,


SUNTRUST ROBINSON HUMPHREY, INC.
and









--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers
and Bookrunners


JPMORGAN CHASE BANK, N.A., REGIONS BANK


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


COMPASSSUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agents









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.01. Certain Defined Terms
1


Section 1.02. Computation of Time Periods
18 21


Section 1.03. Accounting Terms
18 21


Section 1.03. Accounting Terms
18 21


Section 1.04. Miscellaneous
18 22


Section 1.05.    Other Interpretive Provisions
19 22


ARTICLE II. AMOUNTS AND TERMS OF THE ADVANCES
19 23


Section 2.01.    The Advances
19 23


Section 2.02.    Requests for Advances
20 24


Section 2.03.    Borrowings; Advances; Termination of Eurodollar Rate Advances
20 24


Section 2.04.    Conversions and Continuations of Borrowings
23 27


Section 2.05.    Optional Termination and Reduction of the Commitments
24 28


Section 2.06.    Repayment and Prepayment of Advances; Notes
25 30


Section 2.07.    Interest on Advances
26 30


Section 2.08.    Interest Rate Determination
26 30


Section 2.09.    Fees
26 30


Section 2.10.    Payments; Computations; Interest on Overdue Amounts
27 31


Section 2.11.    Consequential Losses on Eurodollar Rate Advances
28 32


Section 2.12.    Increased Costs
28 32


Section 2.13.    Replacement of Banks
29 33


Section 2.14.    Illegality and Unavailability
29 33


Section 2.15.    Taxes
30 34


Section 2.16.    Payments Pro Rata
33 37


Section 2.17.    Increase in Commitments
33 38


Section 2.18.    Defaulting Banks
34 38


ARTICLE III. CONDITIONS
35 40


Section 3.01.    Conditions Precedent to Effectiveness
35 40





-i-









--------------------------------------------------------------------------------





Section 3.02.    Conditions Precedent to Each Borrowing
37 41


Section 3.03.    Administrative Agent
37 42


ARTICLE IV.    GUARANTY
38 42


Section 4.01.    Guaranty
38 42


Section 4.02.    Payment
38 42


Section 4.03.    Waiver
38 42


Section 4.04.    Acknowledgments and Representations
38 43


Section 4.05.    Subordination
38 43


Section 4.06.    Guaranty Absolute
38 43


Section 4.07.    No Waiver; Remedies
38 43


Section 4.08.    Continuing Guaranty
39 44


Section 4.09.    Limitation
40 44


Section 4.10.    Effect of Bankruptcy
40 44


ARTICLE V.    REPRESENTATIONS AND WARRANTIES
40 44


Section 5.01.    Corporate Existence
40 44


Section 5.02.    Corporate Power
40 45


Section 5.03.    Enforceable Obligations
41 45


Section 5.04.    Financial Statements
41 45


Section 5.05.    Litigation
41 46


Section 5.06.    Margin Stock; Use of Proceeds
41 46


Section 5.07.    Investment Company Act
42 46


Section 5.08.    ERISA
42 46


Section 5.09.    Taxes
42 46


Section 5.10.    Environmental Condition
42 47


Section 5.11.    Ownership of Guarantor    42the Guarantors
47


Section 5.12.    Solvency
42 47


Section 5.13.    Disclosure
43 47


Section 5.14.    Anti-Corruption Laws and Sanctions
43 47


Section 5.15.    EEA Financial Institution
47


ARTICLE VI.    AFFIRMATIVE COVENANTS
43 47


Section 6.01.    Compliance with Laws, Etc
43 47


Section 6.02.    Reporting Requirements
43 48



    


-ii-









--------------------------------------------------------------------------------





Section 6.03.    Use of Proceeds
45 50


Section 6.04.    Maintenance of Insurance
46 50


Section 6.05.    Preservation of Corporate Existence, Etc
46 50


Section 6.06.    Payment of Taxes, Etc
46 50


Section 6.07.    Visitation Rights
46 51


Section 6.08.    Compliance with ERISA and the Code
46 51


Section 6.09.    Additional Guarantors
51


ARTICLE VII.    NEGATIVE COVENANTS
47 51


Section 7.01.    Financial Covenants
47 51


Section 7.02.    Negative Pledge
47 52


Section 7.03.    Merger and, Sale of Assets 47 and Sale-Leasebacks
52


Section 7.04.    Agreements to Restrict Dividends and, Certain Transfers 48 and
Liens
53


Section 7.05.    Transactions with Affiliates
48 53


Section 7.06.    Change of Business
48 53


Section 7.07.    Limitation on Advances and Investments
48 53


Section 7.08.    Accounting Practices
49 54


Section 7.09.    Debt
49 54


Section 7.10.    Restricted Payments
54


ARTICLE VIII.    DEFAULTS
49 55


Section 8.01.    Defaults
49 55


ARTICLE IX.    THE ADMINISTRATIVE AGENT
51 57


Section 9.01.    Authorization and Action
52 57


Section 9.02.    Administrative Agent’s Reliance, Etc
52 57


Section 9.03.    Knowledge of Defaults
53 58


Section 9.04.    Rights of the Administrative Agent as a Bank
53 58


Section 9.05.    Bank Credit Decision
53 59


Section 9.06.    Successor Administrative Agent
54 59


Section 9.07.    Joint Lead Arrangers and Bookrunners, Syndication Agents and
Documentation Agents
54 60


Section 9.08.    INDEMNIFICATION
54 60


ARTICLE X.    MISCELLANEOUS
55 61


Section 10.01.    Amendments, Etc
55 61





-iii-









--------------------------------------------------------------------------------





Section 10.02.    Notices, Etc
56 61


Section 10.03.    No Waiver; Remedies
56 62


Section 10.04.    Costs, Expenses and Taxes
57 62


Section 10.05.    Right of Set-off
58 64


Section 10.06.    Bank Assignments and Participations
59 64


Section 10.07.    Governing Law
61 67


Section 10.08.    Interest
62 67


Section 10.09.    Execution in Counterparts
63 68


Section 10.10.    Survival of Agreements, Representations and Warranties, Etc
63 68


Section 10.11.    The Borrower’s Right to Apply Deposits
63 69


Section 10.12.    Confidentiality
63 69


Section 10.13.    Binding Effect
64 70


Section 10.14.    ENTIRE AGREEMENT
64 70


Section 10.15.    USA PATRIOT ACT
64 70


Section 10.16.    No Fiduciary Relationship
65 70


Section 10.17.    Severability
65 71


Section 10.18.    Waiver of Jury Trial
65 71


Section 10.19.    Electronic Execution of Assignments and Certain Other
Documents
66 72


Section 10.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
72





-iv-









--------------------------------------------------------------------------------





EXHIBITS:


Exhibit A-1    Form of Tranche A Note
Exhibit A-2    Form of Tranche A-1 Note
Exhibit B    Form of Notice of Borrowing
Exhibit C    Form of Assignment
Exhibit D    Form of Opinion of Counsel for the Borrower and the
GuarantorGuarantors
Exhibit E    Form of U.S. Tax Compliance Certificate


SCHEDULES:
Schedule I    - Banks and Administrative Agent’s Offices; Certain Addresses for
Notices
Schedule II    - Borrower and GuarantorGuarantors Addresses
Schedule III    - Permitted Liens
Schedule IV    - Agreements Restricting Dividends and, Certain Transfers and
Liens
Schedule V    - GAAP Exceptions
Schedule VI    - Investments
Schedule VII    - Permitted Debt
Schedule VIII    - Commitments








-v-









--------------------------------------------------------------------------------






CREDIT AGREEMENT
CREDIT AGREEMENT (this “Agreement”), dated as of March 12, 2015,2015 and amended
as of November 13, 2015 and September 13, 2016, by and among BRINKER
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), BRINKER RESTAURANT
CORPORATION, a Delaware corporation (the “Guarantor“Brinker Restaurant’),
BRINKER FLORIDA, INC., a Delaware corporation (“Brinker Florida”), BRINKER
TEXAS, INC., a Delaware corporation (“Brinker Texas”, and together with Brinker
Restaurant, Brinker Florida, and any Subsidiary that becomes a guarantor
pursuant to Section 6.09, individually, a “Guarantor” and collectively, the
“Guarantors”), the Banks party hereto, and BANK OF AMERICA, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Banks hereunder.
RECITALS
WHEREAS, the Borrower, Brinker Restaurant, as guarantor, the banks party thereto
(the “Existing Banks”) and Bank of America, as administrative agent, entered
into that certain Credit Agreement dated as of March 12, 2015 and amended on
November 13, 2015 (the “Existing Credit Agreement”), pursuant to which the
Existing Banks have made available to the Borrower a revolving credit facility
(the “Existing Revolving Facility”);
TheWHEREAS, the Borrower has requested that the Banks provide a revolving credit
facilityand the Administrative Agent amend the Existing Credit Agreement in the
form of this Agreement, and the Banks and the Administrative Agent are willing
to do soamend the Existing Credit Agreement in its entirety on the terms and
subject to the conditions set forth herein. ;
InNOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.     Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Accession Agreement” has the meaning specified in Section 2.17.
“Additional Bank” has the meaning specified in Section 2.01(a).
“Administrative Agent” has the meaning specified in the introduction hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule I, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Banks.


1



--------------------------------------------------------------------------------





“Advance” means an advance by a Bank to the Borrower under Article II.
“Advances” mean the Tranche A Advances and/or the Tranche A-1 Advances, as the
context may require.
“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, the terms “control”, “controlled by” and “under common control
with”, as used with respect to any Person, means the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the generality of the foregoing, a Subsidiary of a
Person is an Affiliate of that Person.
“Agreement” has the meaning specified in the introduction hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Eurodollar Rate Spread”, “Base Rate Spread” or
“Facility Fee Rate”, as the case may be, based upon the Moody’s Rating and the
S&P Rating:
Rating Level
Ratings (Moody’s/ S&P)
Facility Fee Rate
(bps per annum)
Eurodollar Rate Spread
(bps per annum)
Base Rate Spread
(bps per annum)
Rating Level 1
≥ Baa1 or BBB+
12.5
100.0
0.0
Rating Level 2
Baa2 or BBB
15.0
110.0
10.0
Rating Level 3
Baa3 or BBB-
20.0
117.5
17.5
Rating Level 4
Ba1 or BB+
25.0
137.5
37.5
Rating Level 5
< Ba1 and BB+ or unrated
30.0
170.0
70.0

; provided that so long as the Borrower and its Subsidiaries shall have
demonstrated, by delivery of the financial statements pursuant to Sections
6.02(b) and (c) and the certificate pursuant to Section 6.02(d) to the
Administrative Agent no later than the due dates specified therein, a Debt to
Cash Flow Ratio of less than 2.25 to 1.00 for the twelve month period ending on
the fiscal quarter then most recently ended, the Eurodollar Rate Spread (bps per
annum) referenced in the immediately preceding table shall be 5.0 bps less than
the applicable rates set forth in such table above for all rating levels,
commencing one (1) Business Day following the receipt of such financial
statements and such certificate by the Administrative Agent and through and
including the date of receipt by the Administrative Agent of such financial
statements and such certificate for the next fiscal quarter end date, at which
point, the Eurodollar Rate Spread (bps per annum) shall be recalculated again in
accordance with the applicable rates set forth in the table above and this
proviso; provided however that if such financial statements and certificate are
not delivered to the Administrative Agent by the


2



--------------------------------------------------------------------------------





due dates specified in such Sections, then immediately following the applicable
due date, the Eurodollar Rate Spread (bps per annum) shall be calculated in
accordance with the applicable rates set forth in the table above (and the 5.0
bps discount contemplated under this proviso shall not apply) until one (1)
Business Day following the receipt of such financial statements and such
certificate by the Administrative Agent for the next fiscal quarter end date, at
which point, the Eurodollar Rate Spread (bps per annum) shall be recalculated
again in accordance with the applicable rates set forth in the table above and
this proviso.
For the purposes of this definition, (a) if a Moody’s Rating or, an S&P Rating
shall not be in effect (other than by reason of the circumstances referred to in
the last sentence of this definition), then the applicable rating agency shall
be deemed to have established a rating in Rating Level 5 (as set forth in the
table above); (b) if the Moody’s Rating and the S&P Rating shall fall within
different Rating Levels, the Applicable Rate shall be based on the higher of the
two ratings unless the ratings differ by more than one Rating Level, in which
case the Applicable Rate shall be based on the Rating Level one level above that
corresponding to the lower rating (in each case, for which purposes, Rating
Level 1 is the highest and Rating Level 5 is the lowest); and (c) if the Moody’s
Rating or the S&P Rating shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P), such change shall be effective as of the
date on which it is first publicly announced by Moody’s or S&P. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such rating change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Applicable Usury Laws” means the Texas Finance Code, any other law of the State
of Texas limiting interest rates or the amount of interest that may lawfully be
charged and any applicable Federal law to the extent that it permits Banks to
contract for, charge, reserve or receive a greater amount of interest than under
the Texas Finance Code or other laws of the State of Texas.
“Assignment” means an assignment and acceptance entered into by a Bank and an
assignee, and accepted by the Administrative Agent, in substantially the form of
the attached Exhibit C.
“Availability Period” means the period of time commencing on the Effective Date
and ending on the Termination DateTranche A Availability Period or the Tranche
A-1 Availability Period, as the context may require.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3



--------------------------------------------------------------------------------





“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the Fee Letter dated February 17, 2015August
19, 2016 among the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
“Banks” means the Persons listed under the heading “Banks” on the signature
pages to this Agreement and each other Person that shall have become a party
hereto as a “Bank” pursuant to an Assignment or an Accession Agreement, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment.Tranche A Banks and/or Tranche A-1 Banks, as the context may require.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00% and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Advance” means an Advance which bears interest as provided in Section
2.07(a)(i).
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.
“Board” means, as to any Person, the Board of Directors of the Person or the
Executive Committee thereof.
“Borrower” has the meaning specified in the introduction hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Class and Type made to the Borrower made by each of the Banks pursuant to
Section 2.01.
“Brinker Florida” has the meaning specified in the introduction hereto.
“Brinker Restaurant” has the meaning specified in the introduction hereto.
“Brinker Texas” has the meaning specified in the introduction hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Advances, means any such day that is
also a London Banking Day.
“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP.


4



--------------------------------------------------------------------------------





“Capitalized Lease Obligations” means, with respect to any Person for any period
of determination, the amount of the obligations of such Persons under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP.
“Change in Law” means the occurrence, after the Effective Date, of any
introduction of or any change (including without limitation, but without
duplication, any change by way of imposition or increase of reserve requirements
included, in the case of Eurodollar Rate Advances, in the Eurodollar Rate
Reserve Percentage) in or in the interpretation, application or applicability of
any law, regulation, guideline or request from any central bank or other
governmental authority (whether or not having the force of law); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class” means, when used in reference to any Advance or Borrowing, shall refer
to whether such Advance, or the Advances comprising such Borrowing, are Tranche
A Advances or Tranche A-1 Advances, and, when used in reference to any
Commitment, shall refer to whether such Commitment is a Tranche A Commitment or
a Tranche A-1 Commitment.
“Code” means, as appropriate, the Internal Revenue Code of 1986.
“Commitment” means, at any time, whether used or unused, the obligation of each
Bank to make Advances in an aggregate amount up to and including the amount set
forth opposite such Bank’s name on Schedule VIII hereto under the caption
“Commitments” or in an Assignment, as such amount may be terminated, reduced or
increased pursuant to Section 2.05, Section 2.17, Section 8.01 or Section
10.06.with respect to each Bank, such Bank’s Tranche A Commitment or Tranche A-1
Commitment, as applicable.
“Commitment Letter” means the Commitment Letter dated as of February 17,
2015August 19, 2016 among the Borrower, Bank of America, JPMCB, Regions Bank,
Wells Fargo Bank and the Joint Lead Arrangers.
“Confidential Information” has the meaning specified in Section 10.12.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated February 2015, relating to the credit facility provided for
herein.
“Consolidated” refers to the consolidation of the accounts of any Person and its
Subsidiaries in accordance with GAAP.
“Controlled Group” means any group of organizations within the meaning of
Section 414(b), (c), (m), or (o) of the Code of which the Borrower or its
Subsidiaries is a member.
“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to


5



--------------------------------------------------------------------------------





exercise the rights and powers incidental to that form of organization or
necessarily implied in the grant.
“Credit Documents” means this Agreement, the Notes, the Fee Letters and each
other agreement, instrument or document executed by the Borrower or theany
Guarantor at any time in connection with this Agreement.
“Debt” means, in the case of any Person, without duplication, (i) indebtedness
of such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) Capitalized Lease
Obligations, and (iv) obligations of such Person under or relating to letters of
credit or guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iii) of this definition. For the purposes of this
Agreement, the term Debt shall not include any obligation of the Borrower or
thea Guarantor incurred by entering into, or by guaranteeing, any transaction
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap or option, foreign exchange
transaction, currency swap or option or any similar transaction.
“Debt to Cash Flow Ratio” has the meaning specified in Section 7.01(b).
“Default” has the meaning specified in Section 8.01.
“Defaulting Bank” means, subject to Section 2.18(b), any Bank that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances within three
Business Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Bank’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent
or any Bank that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (unless such writing or
public statement relates to such Bank’s obligation to fund an Advance hereunder
and states that such position is based on such Bank’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) (provided that such Bank shall cease to
be a Defaulting Bank pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) or taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-in Action; provided


6



--------------------------------------------------------------------------------





that a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a governmental authority.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.
“EBIT” means for any period, the Consolidated earnings of a Person during such
period from continuing operations, exclusive of (i) gains on sales of assets not
in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations), (ii) any non-recurring, non-cash charges
or losses not in the ordinary course of business (to the extent such charges or
losses are included in earnings from continuing operations), (iii) any non-cash
expenses for such period resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary pursuant to a written plan or agreement approved by the Board of
the Borrower (to the extent such expenses are included in earnings from
continuing operations) and (iv) extraordinary items, as determined under GAAP,
but without deducting federal, state, foreign and local income taxes and
Interest Expense.
“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of (i) gains on sales of
assets not in the ordinary course of business (to the extent such gains are
included in earnings from continuing operations), (ii) any non-recurring,
non-cash charges or losses not in the ordinary course of business (to the extent
such charges or losses are included in earnings from continuing operations),
(iii) any non-cash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
the Borrower or any Subsidiary pursuant to a written plan or agreement approved
by the Board of the Borrower (to the extent such expenses are included in
earnings from continuing operations) and (iv) extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income
taxes, Interest Expense, depreciation and amortization.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country


7



--------------------------------------------------------------------------------





(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section
3.01 and Section 3.02 shall have been satisfied (or waived in accordance with
Section 10.01).
“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution, in each case with an office in the
United States of America acceptable to the Administrative Agent and, unless a
Default has occurred and is continuing, the Borrower (such acceptance not to be
unreasonably withheld and provided that the Borrower shall be deemed to have
provided such acceptance unless it shall specify otherwise in a written notice
to the Administrative Agent within five (5) Business Days after having received
written notice of the proposed assignment from the Administrative Agent) and
(iii) a finance company, insurance company or other financial institution (not
already covered by clause (ii) of this definition) or fund (whether a
corporation, partnership or other entity) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $1,000,000,000, or any other
Person, and in the case of each such Person in this clause (iii), acceptable to
the Administrative Agent and, unless a Default has occurred and is continuing,
the Borrower (provided that the Borrower shall be deemed to have provided such
acceptance unless it shall specify otherwise in a written notice to the
Administrative Agent within five (5) Business Days after having received written
notice of the proposed assignment from the Administrative Agent).
Notwithstanding anything to the contrary contained herein, neither a Defaulting
Bank, nor the Borrower or theany Guarantor or any Affiliate of either thereof
shall constitute an Eligible Assignee.
“Environment” has the meaning set forth in 42 U.S.C. §9601(8) (1982).
“Environmental Protection Statute” means any local, state or federal law,
statute, regulation, order, consent decree or other Governmental Requirement,
domestic or foreign, arising from or in connection with or relating to the
protection or regulation of the Environment, including, without limitation,
those laws, statutes, regulations, orders, decrees and other Governmental
Requirements relating to the disposal, cleanup, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste, Hazardous
Substances or any pollutant or contaminant, wherever located.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.


8



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
I hereto or in an Assignment (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means:
(a)
for any Interest Period with respect to a Eurodollar Rate Advance, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or, if the London
Interbank Offered Rate is no longer calculated or published, a comparable or
successor rate, which rate is approved by the Administrative Agent in its
reasonable discretion, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and if the Eurodollar Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and

(b)
for any interest calculation with respect to a Base Rate Advance on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Advance” means any Advance as to which the Borrower shall have
selected an interest rate based upon the Eurodollar Rate as provided in Article
II.
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Advances.
“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations


9



--------------------------------------------------------------------------------





issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Bank with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Bank or required to be withheld or deducted from
a payment to the Administrative Agent or any Bank, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Bank being organized under the laws of, or having its principal office
or, in the case of any Bank, its Applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the
Administrative Agent or any Bank with respect to an applicable interest in a
Borrowing or Commitment pursuant to a law in effect on the date on which (i)
such Bank acquires such interest in the Borrowing or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.13) or (ii)
such Bank changes its Applicable Lending Office, except in each case to the
extent that, pursuant to Section 2.15, amounts with respect to such Taxes were
payable either to such Bank's assignor immediately before such Bank became a
party hereto or to such Bank immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to the Administrative Agent’s or such
Bank’s failure to comply with Section 2.15(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Banks” has the meaning specified in the recitals hereto.
“Existing Credit Agreement” means the Credit Agreement dated as of June 22,
2010, among the Borrower, the Guarantor, the banks party thereto and Bank of
America, as administrative agent, as amended by Amendment No. 1 dated as of
August 9, 2011, among the Borrower, the Guarantor, the banks party thereto and
Bank of America, as administrative agent.Commitment” has the meaning specified
in Section 2.01(a).
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing Revolving Facility” has the meaning specified in the recitals hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System


10



--------------------------------------------------------------------------------





arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means, collectively, the Bank of America Fee Letter, the JPMCB Fee
Letter, the Regions Fee Letter, the Wells Fargo Fee Letter and the Upfront Fee
Letter.
“Financial Officer” means the chief financial officer, the principal accounting
officer, any vice president or assistant vice president with accounting or
financial responsibilities, or the treasurer or any assistant treasurer of the
Borrower.
“Foreign Subsidiary” means a Subsidiary of the Borrower organized under the laws
of a jurisdiction other than the United States of America.
“GAAP” means generally accepted accounting principles for financial reporting as
in effect from time to time in the United States of America, applied on a
consistent basis.
“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
“Guaranteed Obligations” means all obligations of the Borrower to the Banks and
the Administrative Agent hereunder and under the Notes and any other Credit
Document to which the Borrower is a party, whether for principal, interest,
fees, expenses, indemnities or otherwise, and whether now or hereafter existing.
“Guarantor” has the meaning specified in the introduction hereto.
“Guarantor Joinder” has the meaning specified in Section 6.09.
“Hazardous Substance” has the meaning set forth in 42 U.S.C. §9601(14) and shall
also include each other substance considered to be a hazardous substance under
any Environmental Protection Statute.
“Hazardous Waste” has the meaning set forth in 42 U.S.C. §6903(5) and shall also
include each other substance considered to be a hazardous waste under any
Environmental Protection Statute (including, without limitation, 40 C.F.R.
§261.3).
“Increasing Bank” has the meaning specified in Section 2.17.
“Indemnified Person” has the meaning specified in Section 10.04(b).


11



--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower hereunder and (b) to the extent not otherwise described in (a), Other
Taxes.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.
“Interest Expense” means, with respect to any Person for any period of
determination, its interest expense determined in accordance with GAAP,
including, without limitation, all interest with respect to Capitalized Lease
Obligations and all capitalized interest, but excluding deferred financing fees.
“Interest Payment Date” means, (i) (a) as to any Eurodollar Rate Advance, the
last day of each Interest Period applicable to such Eurodollar Rate Advance and
the Termination Date; provided, however, that if any Interest Period for a
Eurodollar Rate Advance exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Advance, the last Business
Day of each March, June, September and December and the Termination Date and
(ii) as to any Advance, the earliest of (a) the Termination Date, (b) the date
of demand therefor with respect to interest accruing under Section 2.07(b) and
Section 2.10(e), and (c) the date of any prepayment of any Advance, whether or
not such prepayment is otherwise permitted hereunder
“Interest Period” means as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Borrower in its
Notice of Borrowing; provided that:
(a)
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Rate Advance, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b)
any Interest Period pertaining to a Eurodollar Rate Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c)
no Interest Period shall extend beyond the Termination Date; and

(d)
Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising the same Borrowing shall be of the same duration.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of an Interest Period. The Administrative Agent shall
promptly advise each Bank in writing of each Interest Period so selected by the
Borrower with respect to each Borrowing.
“Investments” has the meaning specified in Section 7.07.


12



--------------------------------------------------------------------------------





“JPMCB” means JPMorgan Chase Bank, N.A.
“JPMCB Fee Letter” means the Fee Letter dated February 17, 2015August 19, 2016
among the Borrower, and JPMCB and J.P. Morgan Securities LLC.
“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC, Regions Capital Markets, a division of Regions Bank
and (any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
JPMCB, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., in their capacities as joint lead arrangers
and bookrunners for the credit facility provided for herein.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate,
including the comparable or successor rate if LIBOR is no longer calculated or
published.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).
“Liquid Investments” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
guaranteed or insured by, the United States of America or any agency or
instrumentality thereof;

(b)
(i) negotiable or nonnegotiable certificates of deposit, time deposits, bankers’
acceptances or other similar banking arrangements maturing within twelve (12)
months from the date of acquisition thereof (“bank debt securities”), issued by
(A) any Bank or any Affiliate of any Bank or (B) any other foreign or domestic
bank, trust company or financial institution which has a combined capital
surplus and undivided profit of not less than $100,000,000 or the U.S. Dollar
equivalent thereof, if at the time of deposit or purchase, such bank debt
securities are rated not less than “BB” (or the then equivalent) by the rating
service of S&P or of Moody’s, (ii) commercial paper issued by (A) any Bank or
any Affiliate of any Bank or (B) any other Person if at the time of purchase
such commercial paper is rated not less than “A-2” (or the then equivalent) by
the rating service of S&P or not less than “P-2” (or the then equivalent) by the
rating service of Moody’s, or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower or thea Guarantor, (iii) debt or other
securities issued by (A) any Bank or Affiliate of any Bank or (B) or any other
Person, if at the time of purchase such Person’s debt or equity securities are
rated not less than “BB” (or the then equivalent) by the rating service of S&P
or of Moody’s, or upon the discontinuance of both such services, such other
nationally recognized



13



--------------------------------------------------------------------------------





rating service or services, as the case may be, as shall be selected by the
Borrower or thea Guarantor and (iv) marketable securities of a class registered
pursuant to Section 12(b) or (g) of the Exchange Act;
(c)
repurchase agreements relating to investments described in clauses (a) and (b)
above with a market value at least equal to the consideration paid in connection
therewith, with any Person who has a combined capital surplus and undivided
profit of not less than $100,000,000 or the U.S. Dollar equivalent thereof, if
at the time of entering into such agreement the debt securities of such Person
are rated not less than “BBB” (or the then equivalent) by the rating service of
S&P or of Moody’s, or upon the discontinuance of both such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower or thea Guarantor; and

(d)
shares of any mutual fund registered under the Investment Company Act of 1940
which invests solely in underlying securities of the types described in clauses
(a), (b) and (c) above.

“Loan Party” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Majority Banks” means at any time Banks holding more than fifty percent (50%)
of the sum of (i) the then aggregate unpaid principal amount of all Advances
held by the Banks, and (ii) the aggregate unused Total Commitments; provided
that any Commitment of, and the portion of any Advances held or deemed held by,
any Defaulting Bank shall be excluded for purposes of making a determination of
Majority Banks.
“Material Adverse Effect” means, relative to any occurrence whatsoever, any
effect which (a) is material and adverse to the financial condition or business
operations of the Borrower and its Subsidiaries, on a Consolidated basis, or (b)
adversely affects the legality, validity or enforceability of this Agreement,
any Note, the Bank of America Fee Letter, the JPMCB Fee Letter, the Regions Fee
Letter, the Wells Fargo Fee Letter or the Upfront Fee Letter or (c) causes a
Default.
“Maximum Rate” means at the particular time in question the maximum non-usurious
rate of interest which, under Applicable Usury Law, may then be contracted for,
taken, reserved, charged or received under this Agreement, the Notes or under
any other agreement entered into in connection with this Agreement or the Notes.
If such maximum non-usurious rate of interest changes after the date hereof, the
Maximum Rate shall, from time to time, be automatically increased or decreased,
as the case may be, as of the effective date of each change in such maximum
rate, in each case without notice to Borrower.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Moody’s Rating” means, at any time, the Borrower’s corporate familysenior
unsecured indebtedness rating then most recently announced by Moody’s.


14



--------------------------------------------------------------------------------





“Non-U.S. Bank” has the meaning specified in Section 2.15(e).
“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from Advances.
“Notice of Borrowing” has the meaning specified in Section 2.02.
“Notes” means, collectively, the Tranche A Notes and the Tranche A-1 Notes.
“Obligated Party” has the meaning specified in Section 4.03.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable governmental authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Bank, Taxes imposed as a result of a present or former connection between such
Administrative Agent or Bank and the jurisdiction imposing such Tax (other than
connections arising from such Administrative Agent or Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any provision hereof, or sold or assigned an
interest in any Advance or Borrowing or in this Agreement or any Note or other
Credit Document).
“Other Taxes” has the meaning specified in Section 2.15(b).
“PBGC” means the Pension Benefit Guaranty Corporation (and any successor
thereto).
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.
“Participant Register” has the meaning specified in Section 10.06(e).
“Permitted Liens” means, with respect to any Person, Liens:
(a)
for taxes, assessments or governmental charges or levies on property of such
Person incurred in the ordinary course of business to the extent the failure to
pay such taxes, assessments or governmental charges or levies would not be in
breach of Sections 6.01 and 6.06;

(b)
imposed by law, such as landlords’, carriers’, warehousemen’s and mechanics’
liens and other similar Liens arising in the ordinary course of business
securing obligations



15



--------------------------------------------------------------------------------





which are not overdue for a period of more than sixty (60) days or which are
being contested in good faith and by appropriate proceedings;
(c)
arising in the ordinary course of business (i) out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of such Person or (ii) which were not incurred
in connection with the borrowing of money and do not in the aggregate materially
detract from the value or use of the assets of the Borrower and its Subsidiaries
in the operation of their business;

(d)
securing Debt existing on the Second Amendment Effective Date and listed on the
attached Schedule III or reflected in the financial statements referenced in
Section 5.04, provided that the Debt secured by such Liens shall not be renewed,
refinanced or extended if the amount of such Debt so renewed is greater than the
outstanding amount of such Debt on the Second Amendment Effective Date ;

(e)
constituting easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such Person;

(f)
securing judgments against such Person which are being appealed;

(g)
on real property acquired by such Person after the Second Amendment Effective
Date and securing only Debt of such Person incurred to finance the purchase
price of such property, provided that any such Lien is created within one
hundred eighty (180) days of the acquisition of such property; or

(h)
other than those Liens otherwise permitted above, Liens securing Debt of the
Borrower and its Subsidiaries in an aggregate outstanding amount at any time not
to exceed $25,000,000.25,000,000; or

(a)
Liens existing on property owned by a Person whose Equity Interests, or all or
substantially all of whose assets, were acquired by the Borrower or one of its
Subsidiaries after the Second Amendment Effective Date at the time of such
acquisition; provided that such Liens are not created in connection with or in
contemplation of such acquisition and do not attach to any other assets or
assets of any other Person, as applicable.

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Platform” has the meaning specified in Section 6.02.


16



--------------------------------------------------------------------------------





“Plan” means an employee pension benefit plan within the meaning of Title IV of
ERISA which is either (a) maintained for employees of the Borrower, of any
Subsidiary of the Borrower, or of any member of the Controlled Group, or (b)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group is at the time in question making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
“Private Bank” has the meaning specified in Section 6.02.
“Projections” has the meaning specified in Section 5.13.
“Public Bank” has the meaning specified in Section 6.02.
“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.
“Rating Level” means the applicable rating level as set forth in the table under
the definition of the Applicable Rate.
“Regions Fee Letter” means the Fee Letter dated February 17, 2015 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank.
“Register” has the meaning specified in Section 10.06(c).
“Rent Expense” means, for any Person for any period of determination, such
Person’s operating lease expense computed in accordance with GAAP, including,
without limitation, all contingent rentals, but excluding all common area
maintenance expenses.
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, any executive, senior or other vice president,
treasurer, assistant treasurer or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity


17



--------------------------------------------------------------------------------





Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Person thereof).
“Sale-Leaseback Transactions” has the meaning specified in Section 7.03(c).
“Sanctioned Country” means, at any time, a country or, territory or region which
is itself, or whose government is, the subject or target of any applicable
full-scope Sanctions (at the date of this Agreement, Cuba, Iran, North Korea,
Sudan and, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50% or more owned by any such
Person or Persons described in clause (a) and (b).
“Sanctions” means applicable economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.
“SEC” means the United States Securities and Exchange Commission (and any
successor thereto).
“SEC Filing” means a report or statement filed with the SEC pursuant to Section
13, 14, or 15(d) of the Exchange Act and the regulations thereunder.
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of September 13, 2016, by and among the Borrower, the Guarantors party
thereto, the Banks party thereto and the Administrative Agent.
“Second Amendment Effective Date” means the date on which the conditions set
forth in Section 3 of the Second Amendment shall have been satisfied (or waived
in accordance with Section 10.01).
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act.
“Solvent” means, with respect to any Person, that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small capital with which to conduct its business, and (d)
such Person will be able to


18



--------------------------------------------------------------------------------





pay its debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“S&P Rating” means, at any time, the Borrower’s corporate credit rating then
most recently announced by S&P.
“Subsidiary” means, as to any Person, any corporation, limited liability
company, association or other business entity in which such Person or one or
more of its Subsidiaries directly or indirectly through one or more
intermediaries owns sufficient equity or voting interests to enable it or them
(individually or as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a fifty percent
(50%) interest in the profits or capital thereof is owned directly or indirectly
by such Person, or by one or more of its Subsidiaries, or collectively by such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a direct or indirect
Subsidiary of the Borrower.
“Taxes” has the meaning specified in Section 2.15(a).
“Termination Date” means the earliest of (i) March 12, 2020,(a) with respect to
the Tranche A Commitment and Tranche A Advances, the Tranche A Termination Date
and (b) with respect to the Tranche A-1 Commitment and Tranche A-1 Advances, the
Tranche A-1 Termination Date, (ii) (a) the date of termination in whole of all
of the Commitments in accordance with Section 2.05 and (b) the repayment of all
of the aggregate Advances of all Banks in accordance with Section 2.05 and
Section 2.06, and (iii) the termination of the Total Commitment of all Banks
pursuant to Section 8.01, provided that if such date shall not be a Business
Day, the Termination Date shall be the immediately preceding Business Day.
“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in Section
4062(e) of ERISA, or (ii) the withdrawal of the Borrower or any member of the
Controlled Group from a Plan during a plan year in which it was a “substantial
employer”, as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Borrower or any member of the Controlled Group
under Section 4064 of ERISA upon the termination of a Plan or Plan, or (iii) the
distribution of a notice of intent to terminate a Plan pursuant to Section
4041(a)(2) of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC under Section


19



--------------------------------------------------------------------------------





4042 of ERISA, or (v) any other event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.
“Third Party Funds” has the meaning specified in Section 10.05.
“Total Commitment” means, with respect to a Bank, at any time, the aggregate
amount of the Commitments (whether used or unused) of such Bank, and with
respect to all the Banks, at any time, the aggregate amount of the Commitments
(whether used or unused) of all Banks, in each case, as in effect at such time.
“Tranche A Advance” means an advance made by a Tranche A Bank to the Borrower
pursuant to Section 2.01(b).
“Tranche A Availability Period” means the period of time commencing on the
Second Amendment Effective Date and ending on the Tranche A Termination Date.
“Tranche A Banks” means the Persons with a Tranche A Commitment or an
outstanding Tranche A Advance as of the Second Amendment Effective Date and each
other Person that shall have become a party hereto as a “Tranche A Bank”
pursuant to an Assignment or an Accession Agreement, other than any such Person
that shall have ceased to be a party hereto pursuant to an Assignment.
“Tranche A Commitment” means, at any time, whether used or unused, the
obligation of each Tranche A Bank to make Tranche A Advances in an aggregate
amount up to and including the amount set forth opposite such Bank’s name on
Schedule VIII hereto under the caption “Tranche A Commitments” or in an
Assignment, as such amount may be terminated, reduced or increased pursuant to
Section 2.05, Section 2.17, Section 8.01 or Section 10.06.
“Tranche A Note” means a promissory note of the Borrower payable to the order of
any Tranche A Bank, in substantially the form of Exhibit A-1 hereto, evidencing
the aggregate indebtedness of the Borrower to such Tranche A Bank resulting from
Tranche A Advances.
“Tranche A Termination Date” means the earliest of (i) March 12, 2020, (ii) (a)
the date of termination in whole of all of the Tranche A Commitments in
accordance with Section 2.05 and (b) the repayment of all of the aggregate
Tranche A Advances of all Tranche A Banks in accordance with Section 2.05 and
Section 2.06, and (iii) the termination of the Tranche A Commitment of all
Tranche A Banks pursuant to Section 8.01, provided that if such date shall not
be a Business Day, the Tranche A Termination Date shall be the immediately
preceding Business Day.
“Tranche A-1 Advance” means an advance made by a Tranche A-1 Bank to the
Borrower pursuant to Section 2.01(c).
“Tranche A-1 Availability Period” means the period of time commencing on the
Second Amendment Effective Date and ending on the Tranche A-1 Termination Date.
“Tranche A-1 Banks” means the Persons with a Tranche A-1 Commitment or an
outstanding Tranche A-1 Advance as of the Second Amendment Effective Date and
each other


20



--------------------------------------------------------------------------------





Person that shall have become a party hereto as a “Tranche A-1 Bank” pursuant to
an Assignment or an Accession Agreement, other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment.
“Tranche A-1 Commitment” means, at any time, whether used or unused, the
obligation of each Tranche A-1 Bank to make Tranche A-1 Advances in an aggregate
amount up to and including the amount set forth opposite such Bank’s name on
Schedule VIII hereto under the caption “Tranche A-1 Commitments” or in an
Assignment, as such amount may be terminated, reduced or increased pursuant to
Section 2.05, Section 2.17, Section 8.01 or Section 10.06.
“Tranche A-1 Note” means a promissory note of the Borrower payable to the order
of any Tranche A Bank, in substantially the form of Exhibit A-2 hereto,
evidencing the aggregate indebtedness of the Borrower to such Tranche A-1 Bank
resulting from Tranche A-1 Advances.
“Tranche A-1 Termination Date” means the earliest of (i) September 12, 2021,
(ii) (a) the date of termination in whole of all of the Tranche A-1 Commitments
in accordance with Section 2.05 and (b) the repayment of all of the aggregate
Tranche A-1 Advances of all Tranche A-1 Banks in accordance with Section 2.05
and Section 2.06, and (iii) the termination of the Tranche A-1 Commitment of all
Tranche A-1 Banks pursuant to Section 8.01, provided that if such date shall not
be a Business Day, the Tranche A-1 Termination Date shall be the immediately
preceding Business Day.
“Type” means, with respect to any Advance, its character as either a Eurodollar
Rate Advance or Base Rate Advance.
“UFCA” means the Uniform Fraudulent Conveyance Act.
“Upfront Fee Letter” means the Fee Letter dated February 17, 2015August 19, 2016
among the Borrower, Bank of America, JPMCB, Regions Bank, Wells Fargo Bank and
the Joint Lead Arrangers.
“UFTA” means the Uniform Fraudulent Transfer Act.
“U.S. Dollars” and “$” mean the lawful currency of the United States of America.
“Wells Fargo Fee Letter” means the Fee Letter dated February 17, 2015August 19,
2016 between the Borrower and Wells Fargo Securities, LLC.
“Wells Fargo Bank” means Wells Fargo Bank, National Association.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”


21



--------------------------------------------------------------------------------





Section 1.03.     Accounting Terms. All accounting and financial terms not
specifically defined herein and the compliance with each covenant contained
herein with respect to financial matters (unless a different procedure is
otherwise set forth herein) shall be construed in accordance with GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrower and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded. If subsequent to
the date hereof any change shall occur in GAAP or in the application thereof and
such change shall affect the calculation of any financial covenant, or any other
provision, set forth herein, then if the Borrower, by notice to the
Administrative Agent, shall request an amendment to any such financial covenant
or other provision to eliminate the effect of such change on such financial
covenant or other provision (or if the Administrative Agent or the Majority
Banks, by notice to the Borrower, shall request an amendment to any such
financial covenant or other provision for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then the parties hereto shall enter into negotiations in an
effort to agree upon such an amendment and, until such notice shall have been
withdrawn or such amendment shall have become effective in accordance herewith,
such financial covenant or other provision shall be calculated or interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective.
Section 1.04.     Miscellaneous. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified.
Unless the context requires otherwise, references herein or in any Credit
Document or any other agreement or document to this Agreement shall be construed
to refer to this Agreement as may be further amended, amended and restated,
restated, supplemented or modified from time to time in accordance with the
terms hereof.
Section 1.05.     Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:


22



--------------------------------------------------------------------------------





(a)    (a)    The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The word “or”
is used in the inclusive sense of “and/or.” Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Credit Document,
shall be construed to refer to such Credit Document in its entirety and not to
any particular provision thereof, (d) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (e) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    (b)    Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.
ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01.     The Advances.
(a)    On the Second Amendment Effective Date, in accordance with and upon the
terms and conditions set forth in this Agreement, (i) the Commitment under the
Existing Revolving Facility (the “Existing Commitments”) of each Existing Bank
that does not agree to extend the maturity of its Existing Commitment shall
continue hereunder but shall be referred to as a Tranche A Commitment, (ii) the
Existing Commitment of each Existing Bank that agrees to extend the maturity of
its Existing Commitment shall continue hereunder and be reclassified as a
Tranche A-1 Commitment and (iii) the commitments of each Bank party hereto that
is not an Existing Bank prior to the Second Amendment Effective Date (each, an
“Additional Bank”) shall constitute Tranche A-1 Commitments;


23



--------------------------------------------------------------------------------





(b)    Each Tranche A Bank, severally and for itself alone, on the terms and
conditions hereinafter set forth, hereby agrees to make Tranche A Advances to
the Borrower from time to time, on any Business Day prior to the Termination
Dateduring the Tranche A Availability Period, in an aggregate amount outstanding
not to exceed at any time such Bank’s Tranche A Commitment. Each Borrowing of
Tranche A Advances shall be in an aggregate amount of not less than $10,000,000
or an integral multiple of $1,000,000 in excess thereof, and shall consist of
Tranche A Advances of the same Type made to the Borrower on the same day by the
Tranche A Banks ratably according to their respective Tranche A Commitments and
in the case of Tranche A Advances that are Eurodollar Rate Advances, having the
same Interest Period. Within the limits of each Bank’s Tranche A Commitment, the
Borrower may borrow, prepay pursuant to Section 2.06(b) and reborrow.
(c)    Each Tranche A-1 Bank, severally and for itself alone, on the terms and
conditions hereinafter set forth, hereby agrees to make Tranche A-1 Advances to
the Borrower from time to time, on any Business Day during the Tranche A-1
Availability Period, in an aggregate amount outstanding not to exceed at any
time such Bank’s Tranche A-1 Commitment. Each Borrowing of Tranche A-1 Advances
shall be in an aggregate amount of not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, and shall consist of Tranche A-1
Advances of the same Type made to the Borrower on the same day by the Tranche
A-1 Banks ratably according to their respective Tranche A-1 Commitments and in
the case of Tranche A-1 Advances that are Eurodollar Rate Advances, having the
same Interest Period. Within the limits of each Bank’s Tranche A-1 Commitment,
the Borrower may borrow, prepay pursuant to Section 2.06(b) and reborrow.
Section 2.02.     Requests for Advances. During the applicable Availability
Period, each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) (a) in the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, at least three (3) Business Days prior to the date of
the proposed Borrowing, and (b) in the case of a proposed Borrowing comprised of
Base Rate Advances, on the Business Day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof by telecopy. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be in writing (including by telecopy), in substantially the
form of Exhibit B hereto or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), executed
byappropriately completed and signed by a Responsible Officer of the Borrower.
Each Notice of Borrowing shall refer to this Agreement and shall specify (i) the
requested date of such Borrowing (which shall be a Business Day), (ii) the
requested Type of Advances comprising such Borrowing, (iii) the requested
aggregate principal amount of such Borrowing, and (iv) in the case of a
Borrowing of a Eurodollar Rate Advance, the requested Interest Period for such
Borrowing.
Section 2.03.     Borrowings; Advances; Termination of Eurodollar Rate Advances.
(a)    Advances shall be made as part of a Borrowing consisting of Advances of
the same Class and Type made by the applicable Banks ratably in accordance with
their respective Commitments on the borrowing date of the Borrowing of Loans.
Advances. The failure of any Bank to make any Advance shall not in itself
relieve any other Bank of its obligation to lend hereunder.
(b)    Each Borrowing shall be a Eurodollar Rate Borrowing or a Base Rate
Borrowing. Each Bank may at its option make any Eurodollar Rate Advance by
causing the Eurodollar Lending


24



--------------------------------------------------------------------------------





Office of such Bank to make such Advance, provided, however, that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Advance in accordance with the terms of this Agreement and the applicable Note,
if any. Advances of more than one (1) interest rate option may be outstanding at
the same time, provided, however, that the Borrower shall not be entitled to
request any Advances which, if made, would result in Advances, an aggregate of
more than ten (10) separate Advances of any Bank being outstanding hereunder at
any one time. For purposes of the foregoing, (i) Eurodollar Rate Advances having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Eurodollar Rate Advances and (ii) Eurodollar
Rate Advances and Base Rate Advances, regardless of whether they commence on the
same date, shall be considered separate Advances.
(c)    Each Bank shall, before 1:00 P.M. (New York City time) on the borrowing
date of each requested Borrowing make available at its Applicable Lending Office
for the account of the Administrative Agent at its address referred to in
Section 10.02, in immediately available funds, such Bank’s ratable portion of
such requested Borrowing in accordance with its applicable Commitment. After the
Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower not later than 2:00 P.M. (New York
City time) at such account of the Borrower as the Borrower shall from time to
time designate in a notice delivered to the Administrative Agent that is
reasonably acceptable to the Administrative Agent. If the applicable conditions
set forth in Article III to any such Borrowing are not met, the Administrative
Agent shall so notify the Banks making the Advances comprising such Borrowing
and return the funds so received to the respective Banks as soon as practicable.
(d)    Notwithstanding anything in this Agreement to the contrary:
(i)    if any Bank shall, at least one (1) Business Day before the date of any
requested Borrowing to be made, notify the Administrative Agent that the
introduction of or any change in or the interpretation of any law or regulation
makes it unlawful, or that any central bank or other governmental authority
asserts that it is unlawful, for such Bank or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund
Eurodollar Rate Advances hereunder, the right of the Borrower to select
Eurodollar Rate Advances for such Borrowing or any subsequent Borrowing shall be
suspended until such Bank shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and except as provided in
clause (iv) below, each Advance comprising such Borrowing shall be a Base Rate
Advance;
(ii)    if the Majority Banks shall, on or before the date any requested
Borrowing consisting of Eurodollar Rate Advances is to be made, notify the
Administrative Agent that the Eurodollar Rate for such Eurodollar Rate Advances
will not adequately reflect the cost to such Banks of making their respective
Eurodollar Rate Advances, the right of the Borrower to select the Eurodollar
Rate for such Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent, at the request of the Majority Banks, shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and except as provided in clause (iv) below, each Advance comprising such
Borrowing shall be a Base Rate Advance;


25



--------------------------------------------------------------------------------





(iii)    if the Administrative Agent determines that in connection with any
request for a Eurodollar Rate Advance or a conversion to or continuation thereof
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advances or (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance or in connection with an existing or
proposed Base Rate Advance, (A) the Administrative Agent shall forthwith notify
the Borrower and the Banks that the interest rate cannot be determined for such
Eurodollar Rate Advances, (B) the right of the Borrower to select Eurodollar
Rate Advances for such Borrowing or any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and (C) each Advance
comprising such Borrowings shall be a Base Rate Advance;
(iv)    if the Borrower has requested a proposed Borrowing consisting of
Eurodollar Rate Advances and as a result of circumstances referred to in clauses
(i) and (ii) above, such Borrowing would not consist of Eurodollar Rate
Advances, the Borrower may, by notice given reasonably prior to the time of such
proposed Borrowing, cancel such Borrowing, in which case such Borrowing shall be
canceled and no Advances shall be made as a result of such requested Borrowing;
and
(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Advances consisting of Eurodollar Rate Advances, in
accordance with the provisions contained in Section 2.04(b) and in this Section
2.03(d), the Administrative Agent will promptly so notify the Borrower and the
Banks and such Advances will be made available to the Borrower on the date of
such Borrowing as Base Rate Advances.
(e)    Each Notice of a Borrowing shall be irrevocable and binding on the
Borrower, except as set forth in Section 2.03(d)(iv). In the case of any
Eurodollar Rate Advance requested by the Borrower in a Notice of Borrowing, the
Borrower shall, unless the second following sentence shall be applicable,
indemnify each Bank against any loss, cost or expense incurred by such Bank if
such Eurodollar Rate Advance is not made, including as a result of any failure
to fulfill, on or before the date specified in such Notice of Borrowing for such
Borrowing, the applicable conditions set forth in Article III, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund such Advance to be made by such Bank
as part of such Borrowing when such Advance, as a result of such failure, is not
made on such date. A certificate in reasonable detail as to the basis for and
the amount of such loss, cost or expense submitted to the Borrower and the
Administrative Agent by such Bank shall be prima facie evidence of the amount of
such loss, cost or expense. If a Borrowing requested by the Borrower to be
comprised of Eurodollar Rate Advances is not made as a Borrowing comprised of
Eurodollar Rate Advances as a result of Section 2.03(d), the Borrower shall
indemnify each Bank against any loss (excluding loss of profits), cost or
expense incurred by such Bank by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank (prior to the time such Bank is
actually aware that such Borrowing will not be so made), to fund the Advance to
be made by such Bank as part of such Borrowing. A certificate in reasonable
detail as to the basis for and the amount of such loss, cost or expense
submitted to the


26



--------------------------------------------------------------------------------





Borrower and the Administrative Agent by such Bank shall be prima facie evidence
of the amount of such loss, cost or expense.
(f)    Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing in accordance
with its applicable Commitment, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with Section 2.02 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower requesting such
Borrowing on such date a corresponding amount. If, and to the extent that, such
Bank shall not have so made such ratable portion of such Borrowing in accordance
with its applicable Commitment available to the Administrative Agent, such Bank
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Bank, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Bank shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Bank’s Advance as part of such Borrowing for purposes of this Agreement.
(g)    The failure of any Bank to make any Advance to be made by it as part of
any Borrowing shall not relieve any other Bank of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make any Advance to be made
by such other Bank on the date of any Borrowing.
Section 2.04.     Conversions and Continuations of Borrowings. (1) Subject to
the limitations set forth in Section 2.03(b) and Section 2.03(d), the Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (New York City time) three (3)
Business Days prior to the date of conversion or continuation, to convert any
Borrowing which constitutes a Base Rate Borrowing into a Eurodollar Rate
Borrowing, to convert any Borrowing which constitutes a Eurodollar Rate
Borrowing into a Base Rate Borrowing or, to continue any Borrowing constituting
a Eurodollar Rate Borrowing for an additional Interest Period, subject in each
case to the following:
(A)    each conversion or continuation shall be made based on the pro rata
Commitment of the Banks in accordance with the respective principal amounts of
the applicable Advances comprising the converted or continued Borrowing;
(B)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof;
(C)    accrued interest on any Advance (or portion thereof) being converted or
continued shall be paid by the Borrower at the time of conversion or
continuation;


27



--------------------------------------------------------------------------------





(D)    if any Eurodollar Rate Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Banks pursuant to Section 2.03(e) and Section
2.06(d) as a result of such conversion;
(E)    no Interest Period may be selected for any Eurodollar Rate Borrowing that
would end later than the applicable Termination Date;
(F)    no Default shall have occurred and be continuing at the time of, or
result from, such conversion or continuation; and
(G)    each such conversion or continuation shall constitute a representation
and warranty by the Borrower and the GuarantorGuarantors that no Default (i) has
occurred and is continuing at the time of such conversion or continuation, or
(ii) would result from such conversion or continuation.
(b)    Each notice pursuant to Section 2.04(a) shall be irrevocable, shall be in
writing (or telephone notice promptly confirmed in writing) and shall refer to
this Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Rate Borrowing or a Base Rate
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Rate Borrowing, the Interest Period
with respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Rate Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. The Administrative Agent shall promptly advise the Banks of any notice
given pursuant to Section 2.04(a) and of each applicable Bank’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with Section 2.04(a) to continue any Eurodollar Rate Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with Section 2.04(a) to convert such Eurodollar Rate Borrowing), such
Eurodollar Rate Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
as a Base Rate Borrowing. For the avoidance of doubt, no notice shall be
required for a Base Rate Borrowing to continue as a Base Rate Borrowing.
Section 2.05.     Optional Termination and Reduction of the Commitments. The
Borrower shall have the right, upon at least three (3) Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce in part the unused
portions of the Total Commitments, provided that (a) each partial reduction
shall be in the aggregate amount of at least $10,000,000 and in an integral
multiple of $1,000,000 in excess thereof, (b) the aggregate used amount of the
Commitments of each Bank shall not be reduced to an amount which is less than
the aggregate principal amount of the Advances of such Bank then outstanding,
and (c) no Notice of Borrowing has been delivered and is in effect that would
result in aggregate Advances being outstanding in an aggregate amount in excess
of the Total Commitment thereafter. Such notice shall specify the date and the
amount of the reduction or termination of the Total Commitment. Any such
reduction or termination of the Total Commitment shall be made ratably among the
Banks in accordance with their respective Commitments and shall be permanent.
Simultaneously with any termination of the Total Commitment, in whole or in
part,


28



--------------------------------------------------------------------------------





the Borrower shall pay to the Administrative Agent for the accounts of the Banks
the accrued and unpaid facility fee as set forth in Section 2.09(a).
Section 2.06.     Repayment and Prepayment of Advances; Notes.
(a)    The Borrower agrees to repay (i) the Tranche A Banks, all of the Tranche
A Advances in full on the Tranche A Termination Date and (ii) the Tranche A-1
Banks, all of the Tranche A-1 Advances in full on the Tranche A-1 Termination
Date.
(b)    The Borrower may, upon at least one (1) Business Day’s notice in respect
of Base Rate Advances, and, in respect of Eurodollar Rate Advances, upon at
least three (3) Business Days’ notice, to the Administrative Agent stating the
proposed date (which shall be a Business Day), the Class and Type of Advances to
be prepaid and aggregate principal amount of the prepayment, and if such notice
is given, the Borrower shall, prepay the outstanding principal amounts of the
Advances comprising part of the same Borrowing in whole or ratably in accordance
with applicable Commitmentthe Commitments of the applicable Banks, together with
accrued interest to the date of such prepayment on the principal amount prepaid
and all fees and amounts, if any, required to be paid under this Agreement,
including, without limitation, pursuant to Section 2.06(d), Section 2.09(a) and
Section 2.11 as a result of such prepayment, provided, however, that each
partial prepayment of Advances pursuant to this Section 2.06(b) shall be in an
aggregate principal amount not less than $10,000,000 for each Advance so prepaid
and increments of $1,000,000 in excess thereof and in an aggregate principal
amount such that after giving effect thereto no Borrowing of Advances comprised
of Base Rate Advances shall have a principal amount outstanding of less than
$5,000,000 and no Borrowing of Advances comprised of Eurodollar Rate Advances
shall have a principal amount outstanding of less than $10,000,000.
(c)    Each notice of prepayment shall specify the prepayment date, the Class
and Type of Borrowing to be prepaid and the aggregate principal amount of each
Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower to
prepay such Borrowing by the amount stated therein.
(d)    In the event that any Bank shall incur any loss or expense (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Bank to fund or maintain
all or any portion of the outstanding principal amount of any Advance) as a
result of any repayment occurring prior to the last day of any Interest Period,
or prepayment, of a Eurodollar Rate Advance or conversion of any Eurodollar
Borrowing, on a date other than the last day of any Interest Period applicable
thereto, then the Borrower shall pay to the Administrative Agent for the account
of such Bank, on demand, such amount as will reimburse the Bank for such loss or
expense. A certificate as to the amount of such loss or expense setting forth
the calculation thereof, submitted by such Bank to the Borrower and the
Administrative Agent, shall be conclusive and binding for all purposes in the
absence of error.
(e)    The records maintained by the Administrative Agent and the Banks shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Advances, interest and fees due or accrued hereunder,
provided that the failure of the Administrative Agent or any Bank to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this


29



--------------------------------------------------------------------------------





Agreement. Any Bank may request that Advances made by it be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Bank each
such Note payable to such Bank.
(f)    All voluntary and mandatory repayments under this Section 2.06 and under
this Agreement (including pursuant to Section 7.03(b)) shall be accompanied by
all accrued interest on the principal amount being repaid or prepaid to the date
of prepayment, if any, and all other fees and amounts required under this
Section 2.06 and under this Agreement (including, without limitation, pursuant
to Section 2.06(d), Section 2.09(a) and Section 2.11).
Section 2.07.     Interest on Advances. (a) Interest on Advances. The Borrower
shall pay interest on the unpaid principal amount of each Advance made by each
Bank from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum (but subject to the provisions of Section
10.08):
(i)    if such Advance is a Base Rate Advance, a rate per annum, commencing on
the applicable borrowing date, equal to the Base Rate in effect from time to
time for such Advance plus the Applicable Rate in effect from time to time for
such Advance, payable on each Interest Payment Date; and
(ii)    if such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during the Interest Period for such Advance to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate in effect from
time to time for such Advance, payable on each Interest Payment Date.
(b)    Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as such Bank shall be required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Advance of such Bank, from the date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for each
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to one hundred percent (100%) minus the
Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Bank and notified to the
Borrower through the Administrative Agent. A certificate as to the amount of
such additional interest submitted to the Borrower and the Administrative Agent
by such Bank shall be conclusive and binding for all purposes, absent error.


30



--------------------------------------------------------------------------------





(c)    Payment of Interest. All accrued but unpaid interest on all Advances
shall be due and payable in arrears on the Interest Payment Dates related
thereto.
(d)    Maximum Interest. The parties hereto agree that the sum of (i) interest
payable in accordance with this Section 2.07, plus (ii) the fees payable as
provided in Section 2.09 to the extent they would constitute interest under
Applicable Usury Law, plus (iii) other consideration payable hereunder or under
the Notes which constitutes interest under Applicable Usury Law (whether or not
denoted as interest), shall, as more fully provided in Section 10.08, not exceed
the maximum amount allowed under Applicable Usury Law.
Section 2.08.     Interest Rate Determination. The Administrative Agent shall
give prompt notice to the Borrower and the Banks of the applicable interest rate
for each Eurodollar Rate Advance determined by the Administrative Agent for
purposes of Section 2.07.
Section 2.09.     Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of each Bank, a facility fee on such
Bank’s Total Commitment (regardless of usage) from the date hereof until the
applicable Termination Date in an amount equal to such Bank’s Total Commitment
(regardless of usage) multiplied by the Facility Fee Rate therefor (as such rate
is set forth under the definition of the Applicable Rate), payable in arrears in
quarterly installments on the last day of each calendar quarter so long as any
Advance is outstanding or any Bank has any Commitment, on the effective date of
any reduction or termination of the Total Commitment pursuant to Section 2.05
and on the applicable Termination Date.
(b)    Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its sole account, the fees separately agreed upon with
the Administrative Agent in the Bank of America Fee Letter.
Section 2.10.     Payments; Computations; Interest on Overdue Amounts. (a) The
Borrower shall make each payment hereunder and under the Notes to be made by it
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Administrative Agent at its address referred to in Section 10.02
in same day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable pursuant to Section 2.06(d), 2.07(b), 2.11,
2.12, 2.14 or 2.15, which shall not necessarily be paid ratably to the Banks in
accordance with their respective Total Commitment and other than amounts
pursuant to Section 2.09(b) which shall be for the Administrative Agent’s sole
account) to the Banks in accordance with their respective Total Commitment for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank to such Bank for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. In no event shall any Bank be
entitled to share any fees paid to the Administrative Agent pursuant to Section
2.09(b).
(b)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.07(b), by a Bank) of an interest rate hereunder shall be conclusive
and binding for all purposes, absent error.


31



--------------------------------------------------------------------------------





(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be,
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due by the Borrower to any
Bank hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Bank on such
due date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Bank shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Bank together with interest thereon, for
each day from the date such amount is distributed to such Bank until the date
such Bank repays such amount to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.
(e)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default, the Applicable Rate shall automatically be increased
by 2% per annum.
Section 2.11.     Consequential Losses on Eurodollar Rate Advances. If (a) any
payment (or purchase pursuant to Section 2.13) of principal of any Eurodollar
Rate Advance made to the Borrower is made other than on an Interest Payment Date
relating to such Advance, as a result of a prepayment pursuant to Section
2.06(b) or 2.14 or acceleration of the maturity of the Advances pursuant to
Section 8.01 or for any other reason or as a result of any such purchase; (b) a
Eurodollar Rate Advance is converted pursuant to Section 2.04 at a time other
than the end of an Interest Period; or (c) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, upon demand by any
Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of any such payment or purchase, including, without
limitation, any loss (including loss of reasonably anticipated profits, except
in the case of such a purchase pursuant to Section 2.13), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain such Advance.
Section 2.12.     Increased Costs. (a) If, due to any Change in Law, there shall
be any increase in the cost to any Bank of agreeing to make or making, funding
or maintaining any Eurodollar Rate Advance to the Borrower, then the Borrower
shall from time to time, upon demand by such Bank (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Bank additional amounts sufficient to compensate such Bank for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Bank, shall be prima facie
evidence of the amount of such increased cost. Promptly after any Bank becomes
aware of any such introduction, change or proposed


32



--------------------------------------------------------------------------------





compliance, such Bank shall notify the Borrower thereof, provided that the
failure to provide such notice shall not affect such Bank’s rights hereunder,
except that such Bank’s right to recover such increased costs from the Borrower
for any period prior to such notice shall be limited to the period of ninety
(90) days immediately prior to the date such notice is given to the Borrower.
(b)    If any Bank determines that any Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Bank or any corporation controlling such Bank and that the amount of such
capital or liquidity is increased by or based upon the existence of such Bank’s
Advances or commitment to lend to the Borrower hereunder and other commitments
of this type, then, upon receipt of a demand by such Bank (with a copy of such
demand to the Administrative Agent), the Borrower shall, within ten (10) days of
such demand, notify such Bank and the Administrative Agent if the Borrower
desires to replace such Bank in accordance with Section 2.13. If the Borrower
either fails to notify such Bank and the Administrative Agent in accordance with
the prior sentence or fails to replace such Bank within the time periods
specified in Section 2.13, the Borrower shall promptly pay to the Administrative
Agent for the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank or such corporation in the
light of such circumstances, to the extent that such Bank reasonably determines
such increase in capital or liquidity to be allocable to the existence of such
Bank’s commitment to lend hereunder. A certificate as to such amounts submitted
to the Borrower and the Administrative Agent by such Bank shall be conclusive
and binding for all purposes, absent error.
Section 2.13.     Replacement of Banks. In the event that (a) any Bank makes a
demand for payment under Section 2.07(b) or Section 2.12, (b) the Borrower is
required to make any payment in respect of Taxes or Other Taxes pursuant to
Section 2.15 or (c) any Bank becomes a Defaulting Bank, the Borrower may within
ninety (90) days of the applicable event, if no Default then exists, replace
such Bank with another commercial bank, financial institution or other Person in
accordance with all of the provisions of Section 10.06(a) (including execution
of an appropriate Assignment), provided that (i) all obligations of such Bank to
lend hereunder shall be terminated and the Advances payable to such Bank and all
other obligations owed to such Bank hereunder shall be purchased in full without
recourse at par plus accrued interest at or prior to such replacement, (ii) such
replacement shall be reasonably satisfactory to the Administrative Agent, (iii)
if such replacement bank is not already a Bank hereunder, the Borrower (and, for
avoidance of doubt, not the replacement bank) shall pay to the Administrative
Agent an assignment fee of $3,500 in connection with such replacement, (iv) such
replacement shall, from and after such replacement, be deemed for all purposes
to be a “Bank” hereunder with a Commitment in the amount of the respective
Commitment of the assigning Bank immediately prior to such replacement (plus, if
such replacement bank is already a Bank prior to such replacement, the
respective Commitment of such Bank prior to such replacement), as such amount
may be changed from time to time pursuant hereto, and shall have all of the
rights, duties and obligations hereunder of the Bank being replaced, and (v)
such other actions shall be taken by the Borrower, such Bank and such
replacement bank as may be appropriate to effect the replacement of such Bank
with such replacement bank on terms such that such replacement bank has the same
rights, duties and obligations hereunder as such Bank (including, without
limitation, execution and delivery of new Notes to such replacement bank if such
replacement bank shall so


33



--------------------------------------------------------------------------------





request, redelivery to the Borrower in due course of any Notes payable to such
Bank and specification of the information contemplated by Schedule I as to such
replacement bank).
Section 2.14.     Illegality and Unavailability. (a) Notwithstanding any other
provision of this Agreement, if any Bank shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for such Bank or its Applicable
Lending Office to make any Eurodollar Rate Advance or to continue to fund or
maintain any Eurodollar Rate Advance hereunder, then, on notice thereof to the
Borrower by the Administrative Agent,
(i)    the obligation of such Bank to make any Eurodollar Rate Advance shall be
suspended until the Administrative Agent shall notify the Borrower and the Bank
that the circumstances causing such suspension no longer exist, and
(ii)    the Eurodollar Rate Advances then outstanding of such Bank, together
with all accrued interest thereon and all amounts payable pursuant to Section
2.11, shall be automatically converted to Base Rate Advances, or, at the option
of the Borrower, prepaid in full, unless such Bank shall determine in good faith
in its sole opinion that it is lawful to maintain such Eurodollar Rate Advances
made by such Bank to the end of the Interest Period then applicable thereto.
(b)    If, with respect to any conversion of a Base Rate Advance to a Eurodollar
Rate Advance or the continuation of any Eurodollar Rate Advance pursuant to
Section 2.04:
(i)    the Administrative Agent is unable to determine the Eurodollar Rate for
the applicable Eurodollar Rate Advance as a result of one or more of the
circumstances provided in Section 2.03(d)(iii); or
(ii)    the Majority Banks advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Banks of maintaining the applicable Eurodollar Rate
Advance;
then the Administrative Agent forthwith shall give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of the Banks to convert or continue after the current Interest
Period(s) any Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.
Section 2.15.     Taxes. (a) Any and all payments by the Borrower or thea
Guarantor hereunder or under the Notes or any other Credit Document shall be
made in accordance with Section 2.10, and subject to applicable law and Sections
2.15(c), 2.15(e) and 2.16, free and clear of and without deduction for any and
all taxes, levies, imposts, deductions, charges or withholdings with respect
thereto, and all liabilities with respect thereto, including any interest,
additions to tax or penalties applicable thereto (all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower or thea Guarantor shall be required by
law to deduct any Taxes from or in respect of any sum payable by it hereunder or
under any Note or other Credit Document to any Bank or the Administrative Agent,
(y) the Borrower or thesuch Guarantor, as the case may be, shall make such
deductions and (z) the Borrower or thesuch Guarantor,


34



--------------------------------------------------------------------------------





as the case may be, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law, rules and
regulations, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower or thesuch Guarantor, as the case may be, shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) such Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    In addition, the Borrower or thea Guarantor, as the case may be, agrees
to pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made by
the Borrower or thesuch Guarantor hereunder or under any Note or other Credit
Document executed by it or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any Note or other Credit Document
(hereinafter referred to as “Other Taxes”).
(c)    Within thirty (30) days after the date of the payment of Taxes by or at
the direction of the Borrower or thesuch Guarantor, the Borrower will furnish to
the Administrative Agent, at its address referred to in Section 10.02, the
original or a certified copy of a receipt evidencing payment thereof. If a Bank
receives from the relevant jurisdiction imposing such Tax a refund of a specific
Tax item for which it has been indemnified by the Borrower with respect to which
the Borrower has paid additional amounts pursuant to this Section 2.15, it shall
pay the Borrower an amount equal to such refund, together with any interest paid
by such jurisdiction with respect to such refund, provided that the Borrower,
upon the request of such Bank, agrees to promptly repay the amount (or portion
thereof) paid over to the Borrower by such Bank in the event such Bank is
required to repay the refund (or portion thereof) to such jurisdiction.
(d)    Without prejudice to the survival of any other agreement of the Borrower
or the GuarantorGuarantors hereunder, the agreements and obligations of the
parties contained in this Section 2.15 shall survive the payment in full of
principal and interest hereunder and under the Notes and other Credit Documents.
(e)    Each Bank that is organized under the laws of any jurisdiction other than
the United States of America or any state or political subdivision thereof (for
purposes of this Section 2.15(e), each a “Non-U.S. Bank”) shall deliver to the
Borrower and the Administrative Agent on or prior to Effective Date or upon the
effectiveness of any Assignment, or at such other times prescribed by applicable
law, (i) two (2) properly completed and signed originals of United States of
America Internal Revenue Service form W-8BEN-E, W-BEN or W-8ECI, as appropriate,
or any successor applicable form, as the case may be, certifying that such Bank
is entitled to benefits under an income tax treaty to which the United States is
a party that eliminates or reduces the rate of withholding tax on payments under
this Agreement and the other Credit Documents or certifying that the income
receivable pursuant to this Agreement and the other Credit Documents is
effectively connected with the conduct of a trade or business in the United
States, or (ii) if such Non-U.S. Bank is not a “bank” or other Person described
in Code Section 881(c)(3), two properly completed and signed originals of a
statement substantially in the form of Exhibit E hereto, together with two
properly completed and signed originals of Internal Revenue Service form
W-8BEN-E (or W-BEN if applicable), upon which the Borrower is entitled to rely,
from any such Non-U.S. Bank or any successor applicable form, together with any
other certificate or statement of exemption or reduction required under the


35



--------------------------------------------------------------------------------





Code, in order to establish that such Non-U.S. Bank is entitled to treat the
interest payments under this Agreement and the other Credit Documents as
portfolio interest that is exempt from withholding tax under the Code.
Thereafter, upon the reasonable request of the Borrower or the Administrative
Agent, each such Non-U.S. Bank shall (A) upon the obsolescence of any form
previously delivered by such Non-U.S. Bank, promptly submit to the
Administrative Agent and the Borrower such additional properly completed and
signed originals of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to qualify for a
deduction in United States withholding taxes, or such evidence as is reasonably
satisfactory to the Borrower and the Administrative Agent of an available
exemption from United States withholding taxes, in respect of all payments to be
made to such Non-U.S. Bank by the Borrower pursuant to the Credit Documents, and
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption. If a payment made to
a Bank hereunder or under any Note or other Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement. A Non-U.S. Bank shall not be required to deliver any form or
statement pursuant to this Section 2.15 that such Non-U.S. Bank is not legally
able to deliver. The Borrower shall not be required to pay additional amounts to
any Bank pursuant to this Section 2.15 to the extent that such Bank did not
qualify for a complete exemption from United States withholding taxes at the
time such Bank became a party to this Agreement and to the extent that the
obligation to pay additional amounts would not have arisen but for the failure
of such Bank to comply with this paragraph (e), except to the extent such Bank
is not able to comply as a result of a change in law. Any assignee of all or any
portion of any Bank’s rights and obligations under this Agreement shall be
subject to this Section 2.15(e). For purposes of this Section 2.15, applicable
law includes FATCA.
(f)    Upon the reasonable request of the Borrower, any Bank claiming any
additional amounts payable pursuant to this Section 2.15 shall use its
reasonable efforts (consistent with its internal policies and requirements of
law) to change the jurisdiction of its Applicable Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank.
(g)    The Borrower or the applicable Guarantor shall indemnify the
Administrative Agent and each Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent or such Bank, as
applicable, or required


36



--------------------------------------------------------------------------------





to be withheld or deducted from a payment to the Administrative Agent or such
Bank, as applicable, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Bank, shall be conclusive absent error.
(h)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that the Borrower or the applicable
Guarantor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower and
thesuch Guarantor to do so), (ii) any Taxes attributable to such Bank’s failure
to comply with the provisions of Section 10.06(e) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Bank,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Bank by the Administrative Agent
shall be conclusive absent error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Credit Document or otherwise payable by the Administrative Agent to
the Bank from any other source against any amount due to the Administrative
Agent under this paragraph (h).
Section 2.16.     Payments Pro Rata. Except as provided in Sections 2.06(d),
2.07(b), 2.09(b), 2.11, 2.12, 2.14 or 2.15, each of the Banks agrees that if it
should receive any payment (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under this
Agreement or the Notes or other Credit Documents, or otherwise) in respect of
any obligation of the Borrower or Guarantorthe Guarantors hereunder or under the
Notes or other Credit Documents of a sum which with respect to the related sum
or sums received by other Banks in accordance with their respective applicable
Commitments is in a greater proportion than the total amount of principal,
interest, fees or any other obligation incurred hereunder, as the case may be,
then owed and due to such Bank bears to the total amount of principal, interest,
fees or any such other obligation then owed and due to all of the Banks in
accordance with their respective applicable Commitments immediately prior to
such receipt, then such Bank receiving such excess payment shall purchase for
cash without recourse from the other Banks an interest in the obligations of the
Borrower to such Banks in such amount as shall result in a proportional
participation by all of the Banks in accordance with their respective applicable
Commitments in the aggregate unpaid amount of principal, interest, fees or any
such other obligation, as the case may be, owed to all of the Banks in
accordance with their respective applicable Commitments, provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each other Bank in accordance with their respective
Commitments shall be rescinded and each such other applicable Bank shall repay
to the purchasing Bank the purchase price to the extent of such other Bank’s
ratable share (according to the proportion of (i) the amount of the
participation purchased from such other Bank as a result of such excess payment
to (ii) the total amount of such excess payment) of such recovery together with
an amount equal to such other Bank’s ratable share (according to the proportion
of (a)


37



--------------------------------------------------------------------------------





the amount of such other Bank’s required repayment to (b) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Borrower agrees that any Bank so purchasing a participation from another Bank
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Bank were the direct creditor of the
Borrower in the amount of such participation.
Section 2.17.     Increase in Commitments. The Borrower may at any time and from
time to time, by written notice to the Administrative Agent (which shall
promptly deliver a copy to the Banks) executed by a Responsible Officer of the
Borrower and one or more financial institutions (any such financial institution
referred to in this Section being called an “Increasing Bank”), which may
include any Tranche A-1 Bank, cause the Tranche A-1 Commitments of the
Increasing Banks to be increased (or cause the Increasing Banks to extend new
Tranche A-1 Commitments) in an amount for each Increasing Bank (which shall not
be less than $10,000,000) set forth in such notice, provided that (i) no Bank
shall have any obligation to increase its Commitment pursuant to this paragraph,
(ii) all new Tranche A-1 Commitments and increases in existing Tranche A-1
Commitments becoming effective under this paragraph during the term of this
Agreement shall not exceed $250,000,000200,000,000 in the aggregate, (iii) each
Increasing Bank, if not already a Bank hereunder, shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and (iv) each Increasing Bank, if not already a Bank hereunder, shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”). New Tranche A-1 Commitments and increases in Tranche A-1
Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this Section 2.17. Upon the effectiveness of any
Accession Agreement to which any Increasing Bank is a party, such Increasing
Bank shall thereafter be deemed to be a party to this Agreement and shall be
entitled to all rights, benefits and privileges accorded a Bank hereunder and
subject to all obligations of a Bank hereunder. Notwithstanding the foregoing,
no increase in the Total Commitments (or in the Commitment of any Bank) pursuant
to this paragraph shall become effective unless (i) the Administrative Agent
shall have received documents consistent with those delivered under Section
3.01(a)(ii) through (v), giving effect to such increase and (ii) on the
effective date of such increase, the representations and warranties of the
Borrower and the GuarantorGuarantors set forth in this Agreement shall be true
and correct in all material respects and no Default shall have occurred and be
continuing, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower.
On the effective date of any increase in the Tranche A-1 Commitments pursuant to
this Section 2.17, to the extent there are outstanding Tranche A-1 Advances, the
parties hereto shall implement such arrangements as may be agreed upon by the
Borrower and the Administrative Agent to ensure that the proportion between the
Banks’ outstanding Tranche A-1 Advances, after giving effect to such increase,
and their respective Tranche A-1 Commitments, after giving effect to such
increase, will be re-established, and the effectiveness of such increase shall
be conditioned on the implementation of such arrangements. This Section 2.17
shall supersede any provisions in Section 2.13 or 10.01 to the contrary.


38



--------------------------------------------------------------------------------





Section 2.18.     Defaulting Banks. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as that Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:
(a)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 10.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Bank to the Administrative Agent hereunder; second, if so determined by the
Administrative Agent, to be held as cash collateral for future funding
obligations of that Defaulting Bank; third, as the Borrower may request (so long
as no Default exists), to the funding of any Advance in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Bank to fund Advances under this Agreement; fifth, to the payment of
any amounts owing to the Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank against that Defaulting Bank as a
result of that Defaulting Bank’s breach of its obligations under this Agreement;
sixth, so long as no Default exists to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which that Defaulting Bank has not fully
funded its appropriate share and (y) such Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all non-Defaulting Banks on a pro
rata basis in accordance with their applicable Commitment (computed without
giving effect to the applicable Commitment of any Defaulting Bank) prior to
being applied to the payment of any Advances owed to, that Defaulting Bank. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.18(b) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.
(c)    Certain Fees. That Defaulting Banks shall not be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Bank
is a Defaulting Bank (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).
(d)    Defaulting Bank Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with


39



--------------------------------------------------------------------------------





respect to any cash collateral), that Bank will, to the extent applicable,
purchase that portion of outstanding Advances of the other Banks or take such
other actions as the Administrative Agent may determine to be necessary to cause
the applicable Advances to be held on a pro rata basis by the Banks in
accordance with their respective applicable Commitment, whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank having been a
Defaulting Bank.
ARTICLE III.
CONDITIONS
Section 3.01.     Conditions Precedent to Effectiveness. The obligations of the
Banks to make Advances hereunder shall become effective upon the satisfaction of
all of the following conditions precedent:
(a)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Banks, and (except for the Notes) in sufficient
copies for each Bank:
(i)    this Agreement duly executed by the Borrower, the Guarantor, each Bank
and the Administrative Agent;
(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Borrower authorized to sign
this Agreement and any Notes and (C) that a true, correct and complete copy of
the resolutions of the Borrower’s Board authorizing the transactions
contemplated hereby is attached thereto and that such resolutions are in full
force and effect;
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Guarantor certifying (A) the Guarantor’s certificate of incorporation and
by-laws, (B) the names and true signatures of the officers of the Guarantor
authorized to sign this Agreement and (C) that a true, correct and complete copy
of the resolutions of the Guarantor’s Board authorizing the making and
performance of this Agreement by the Guarantor is attached hereto and that such
resolutions are in full force and effect;
(iv)    a favorable opinion of Jackson Walker L.L.P., legal counsel for each of
the Borrower and the Guarantor, dated the Effective Date, substantially in the
form of Exhibit D hereto; and


40



--------------------------------------------------------------------------------





(v)    certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation of each of the Borrower and the Guarantor as
to the existence and good standing of the Borrower and the Guarantor, as
applicable.
(b)    No Material Adverse Change. No event or events which have or would
reasonably be expected to have a Material Adverse Effect shall have occurred
since June 25, 2014.29, 2016.
(c)    No Default. No Default or event which, with the giving of notice, the
lapse of time or both, would constitute a Default shall have occurred and be
continuing.
(d)    Representations and Warranties. The representations and warranties
contained in Article V hereof shall be true and correct in all material respects
on and as of the Effective Date, except to the extent that such representations
and warranties refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.
(e)    No Material Litigation. No legal or regulatory action or proceeding shall
have commenced and be continuing against the Borrower or any of its Subsidiaries
since the date of this Agreement which has, or would reasonably be expected to
have, a Material Adverse Effect.
(f)    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including
fees, charges and disbursements of counsel and all other out of pocket fees and
expenses required to be paid or reimbursed by the Borrower (which fees, charges
and disbursements of counsel and such other out of pocket fees and expenses
shall be limited to those for which invoices have been submitted on or prior to
the Effective Date) and fees due and payable in respect of the Fee Letters shall
have been paid in accordance with the terms thereof..
(g)    Certification. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer,
confirming compliance with the conditions set forth in paragraphs (b), (c), (d)
and (e) of this Section 3.01.
(h)    Patriot Act. The Banks shall have received all information required by
the Patriot Act, including the identity of the Borrower and its Subsidiaries,
the name and address of the Borrower and its Subsidiaries and other information
that will allow the Administrative Agent or any Bank, as applicable, to identify
the Borrower in accordance with the Patriot Act.
Section 3.02.     Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of any Borrowing shall be subject to the
further conditions precedent that on the date of such Borrowing (a) in the case
of the initial Borrowing the Administrative Agent shall have received evidence
satisfactory to it that the commitments of the lenders under the Existing Credit
Agreement have been terminated and that all amounts owing under the Existing
Credit Agreement have been paid in full or will be paid in full simultaneously
with the making of (or out of the proceeds of) the initial Borrowing, including
without limitation such amounts (if any) as may be required to compensate each
Bank for any break-funding costs resulting from such payment, (b) the
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02 and (cb) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall


41



--------------------------------------------------------------------------------





constitute a representation and warranty by the Borrower that on the date of
such Borrowing such statements are true):
(i)    the representations and warranties contained in Article V are true and
correct in all material respects on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects on and as of such earlier
date and except that for the purposes of this Section 3.02, the representations
and warranties contained in Section 5.04(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.02(c);
(ii)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
or with the giving of notice, the lapse of time or both, would constitute a
Default; and
(iii)    after giving effect to any Borrowing of Advances and all other
Borrowings of Advances which have been requested on or prior to such date but
which have not been made prior to such date, the aggregate principal amount of
the Advances owing to any Bank will not exceed the Total Commitment of such
Bank.
Section 3.03.     Administrative Agent. The Administrative Agent shall notify
the Borrower and the Banks of the Effective Date, and such notice shall be
conclusive and binding. The Administrative Agent shall be entitled to assume
that the conditions set forth in Sections 3.01(b), 3.01(c), 3.01(d), 3.01(e),
3.02(c)(i) and 3.02(c)(ii) have been satisfied unless the Administrative Agent
has received, at its address specified herein, actual written notice to the
contrary from the Borrower, the GuarantorGuarantors or a Bank.
ARTICLE V.
GUARANTY
Section 4.01.     Guaranty. TheEach Guarantor hereby unconditionally guarantees
the punctual payment of the Guaranteed Obligations when due, whether at stated
maturity, by acceleration or otherwise, and agrees to pay any and all reasonable
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or any Bank in enforcing any rights hereunder. Without limiting the
generality of the foregoing, theeach Guarantor’s liability shall extend to all
amounts which constitute part of the Guaranteed Obligations and would be owed by
the Borrower under this Agreement or any of the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower. The guaranty set
forth in this Article IV is a guaranty of payment and not of collection.
Section 4.02.     Payment. At the time thea Guarantor pays any sum which may
become due to the Administrative Agent for the benefit of a Bank under the terms
of this Article IV, written notice of such payment shall be delivered to the
Administrative Agent by thesuch Guarantor, and in the absence of such notice,
any sum received by the Administrative Agent on behalf of a Bank on account of
any of the Guaranteed Obligations shall be conclusively deemed paid by the
Borrower. All sums


42



--------------------------------------------------------------------------------





paid to the Administrative Agent, on behalf of a Bank, by thesuch Guarantor may
be applied by the Administrative Agent, on behalf of a Bank, at its discretion,
to any of the Guaranteed Obligations.
Section 4.03.     Waiver. TheEach Guarantor hereby waives all notices in
connection herewith or in connection with the Guaranteed Obligations, including,
without limitation, notice of intent to accelerate and notice of acceleration,
and waives diligence, presentment, demand, protest, and suit on the part of the
Administrative Agent or any Bank in the collection of any of the Guaranteed
Obligations, and agrees that neither the Administrative Agent nor any Bank shall
be required to first endeavor to collect any of the Guaranteed Obligations from
the Borrower, or any other party liable for payment of the Guaranteed
Obligations (hereinafter referred to as an “Obligated Party”), before requiring
Guarantorthe Guarantors to pay the full amount of the Guaranteed Obligations.
Without impairing the rights of the Administrative Agent or any Bank against the
GuarantorGuarantors, the Borrower or any other Obligated Party, suit may be
brought and maintained against the GuarantorGuarantors at the election of the
Administrative Agent or any Bank with or without joinder of the Borrower, or any
other Obligated Party, any right to any such joinder being hereby waived by
theeach Guarantor.
Section 4.04.     Acknowledgments and Representations. TheEach Guarantor
acknowledges and represents to the Administrative Agent and each Bank that it is
receiving direct and indirect financial and other benefits as a result of this
Article IV; represents to the Administrative Agent and each Bank that after
giving effect to this Article IV and the contingent obligations evidenced hereby
it is, and will be, Solvent; acknowledges that it will derive substantial direct
and indirect benefit from the transactions contemplated by this Agreement;
acknowledges that its liability hereunder shall be cumulative and in addition to
any other liability or obligation to the Administrative Agent and each Bank,
whether the same is incurred through the execution of a note, a similar
guaranty, through endorsement, or otherwise; acknowledges that neither the
Administrative Agent, any Bank nor any officer, employee, agent, attorney or
other representative of any of them has made any representation, warranty or
statement to the GuarantorGuarantors to induce itthem to execute this Agreement;
and each Guarantor acknowledges that it has made its own credit analysis and
decision to enter into this Agreement and undertake the guaranty set forth in
this Article IV.
Section 4.05.     Subordination. Notwithstanding anything to the contrary
contained herein, any right, claim or action which thea Guarantor may have
against the Borrower or any other Obligated Party arising out of or in
connection with the guaranty set forth in this Article IV or any other document
evidencing or securing the Guaranteed Obligations, including, without
limitation, any right or claim of subrogation, contribution, reimbursement,
exoneration or indemnity, shall be subordinated to the prior payment in full of
any amounts then due under this Agreement, the Credit Documents, or the Notes.
If any amount shall be paid to thea Guarantor on account of any such
subrogation, reimbursement, exoneration or indemnity notwithstanding the
foregoing subordination, such amount shall be held in trust for the benefit of
the Banks and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guaranteed Obligations then due.


43



--------------------------------------------------------------------------------





Section 4.06.     Guaranty Absolute. TheEach Guarantor hereby agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
or of the Notes, or any other Credit Document evidencing all or any part of the
Guaranteed Obligations, (b) the absence of any attempt to collect the Guaranteed
Obligations from the Borrower or any other Obligated Party or other action to
enforce the same, (c) the waiver or consent by the Administrative Agent and/or
any Bank with respect to any provision of any instrument evidencing the
Guaranteed Obligations, or any part thereof, or any other agreement now or
hereafter executed by the Borrower and delivered to the Administrative Agent
and/or any Bank, (d) the surrender, release, exchange, or alteration by the
Administrative Agent and/or any Bank of any security or collateral for the
Guaranteed Obligations, (e) the benefits of §17.001 of the Texas Civil Practice
and Remedies Code, Rule 31 of the Texas Rules of Civil Procedure and any similar
statute or rule and theeach Guarantor hereby waives any such benefit or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.
Section 4.07.     No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 4.08.     Continuing Guaranty. The guaranty set forth in this Article IV
is a continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full of the Guaranteed Obligations and all other
amounts payable under this guaranty and (ii) the expiration or termination of
all Commitments of each Bank, (b) be binding upon theeach Guarantor, its
successors and assigns, (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and each of the Banks and their respective successors,
transferees and assigns, and (d) not be terminated by thea Guarantor or the
Borrower.
Section 4.09.     Limitation. Notwithstanding any other provision of this
Article IV, theeach Guarantor’s liability hereunder shall be limited to the
lesser of the following amounts minus, in either case, $100.00:
(a)    the lowest amount which would render the guaranty pursuant to this
Article IV a fraudulent transfer under Section 548 of the Bankruptcy Code (11
U.S.C. § 101 et seq.); or
(b)    if the guaranty pursuant to this Article IV is subject to the UFTA or the
UFCA or any similar or analogous statute or rule of law, then the lowest amount
which would render the guaranty pursuant to this Article IV a fraudulent
transfer or fraudulent conveyance under the UFTA, the UFCA, or any such similar
or analogous statute or rule of law.
The amount of the limitation imposed upon theeach Guarantor’s liability under
the terms of the preceding sentence shall be subject to redetermination as of
each date a “transfer” is deemed to have been made on account of the Guaranty
pursuant to this Article IV under applicable law.
Section 4.10.     Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision


44



--------------------------------------------------------------------------------





thereunder, any Bank must rescind or restore any payment, or any part thereof,
received by such Bank in satisfaction of the Guaranteed Obligations, any prior
release or discharge from the terms of the guaranty set forth in this Article IV
given to thea Guarantor by the Banks shall be without effect, and the guaranty
set forth in this Article IV shall remain in full force and effect. It is the
intention of theeach Guarantor that its obligations hereunder shall not be
discharged except by its performance of such obligations and then only to the
extent of such performance.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and theeach Guarantor represents and warrants as follows:
Section 5.01.     Corporate Existence. Each of theThe Borrower and theeach
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of its respective state of incorporation. Each of theThe Borrower
and theeach Guarantor has all corporate powers and all governmental licenses,
authorizations, certificates, consents and approvals required to carry on its
business as now conducted except where the failure to comply does not or would
not reasonably be expected to have a Material Adverse Effect. Each Significant
Subsidiary is a Person duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation. Each Significant Subsidiary has
all corporate powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted except where the failure to comply does not and would not reasonably
be expected to have a Material Adverse Effect.
Section 5.02.     Corporate Power. The execution, delivery and performance by
the Borrower and theeach Guarantor of the Credit Documents to which each is a
party and the consummation of the transactions contemplated by such Credit
Documents are within the Borrower’s and thesuch Guarantor’s corporate powers,
respectively, have been duly authorized by all necessary corporate action, do
not contravene (a) the Borrower’s or thesuch Guarantor’s Certificate of
Incorporation or Bylaws or (b) any law or any contractual restriction binding on
or affecting the Borrower or thesuch Guarantor and will not result in or require
the creation or imposition of any Lien prohibited by this Agreement. At the time
of each Borrowing, such Borrowing and the use of the proceeds of such Borrowing
will be within the Borrower’s corporate powers, will have been duly authorized
by all necessary corporate action, will not contravene (i) the Borrower’s
Certificate of Incorporation or Bylaws or (ii) any law or any contractual
restriction binding on or affecting the Borrower and will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.
Section 5.03.     Enforceable Obligations. This Agreement has been duly executed
and delivered by the Borrower and theeach Guarantor. This Agreement is the
legal, valid and binding obligation of the Borrower and theeach Guarantor
enforceable against the Borrower and thesuch Guarantor, respectively, in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally. The Notes are the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium


45



--------------------------------------------------------------------------------





or similar law affecting creditors’ rights generally. The making and performance
by the Borrower and theeach Guarantor of this Agreement and the other Credit
Documents do not require any license, consent or approval of, registration with,
or any other action by, any governmental authority.
Section 5.04.     Financial Statements. (a)The Consolidated balance sheet of the
Borrower and its Subsidiaries as of June 25, 201429, 2016 and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have been furnished
to each Bank, as included in an SEC Filing which has been furnished to each
Bank, fairly present the Consolidated financial condition of the Borrower and
its Subsidiaries as of such date and the Consolidated results of operations of
the Borrower and its Subsidiaries ended on such date, in accordance with GAAP,
except as disclosed therein or on Schedule V to this Agreement.
(b)    Since June 25, 201429, 2016 and except as disclosed in an SEC Filing
which has been delivered to each Bank prior to the Second Amendment Effective
Date or on a Schedule to this Agreement, no event which has or would reasonably
be expected to have a Material Adverse Effect has occurred.
Section 5.05.     Litigation. There is no pending or, to the knowledge of the
Borrower or theany Guarantor, threatened action or proceeding affecting the
Borrower or any of its Significant Subsidiaries before any court, governmental
agency or arbitrator, which has, or would reasonably be expected to have, a
Material Adverse Effect.
Section 5.06.     Margin Stock; Use of Proceeds. Neither the Borrower nor any of
its Subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation T, U or
X issued by the Board of Governors of the Federal Reserve System and except in
connection with employee plans disclosed to the Administrative Agent), and no
proceeds of any Advance will be used for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any such margin stock under such
circumstances as to involve the Borrower, thea Guarantor, any of their
Subsidiaries or any Bank in a violation of Regulation U. None of the Borrower,
the GuarantorGuarantors or any of their Subsidiaries will use the proceeds of
any Advance for the purpose of acquiring or attempting to acquire control of any
Person which is obligated to make SEC Filings unless such acquisition or
attempted acquisition (a) is pursuant to an agreement with such Person, or (b)
is not resisted by such Person.
Section 5.07.     Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Section 5.08.     ERISA. The Borrower and its Subsidiaries are in compliance
with the applicable provisions of ERISA, except to the extent that
non-compliance thereunder does not have and would not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
has incurred any Insufficiency or any material liability to the PBGC in
connection with any Plan established or maintained by the Borrower or such
Subsidiaries which would have, or would reasonably be expected to have, a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
currently or within the last five years has sponsored, maintained, contributed
to or had


46



--------------------------------------------------------------------------------





an obligation to make contributions to or has any liability (contingent or
otherwise) to any “multiemployer plan” (as such term is defined by Section
4001(a)(3) of ERISA).
Section 5.09.     Taxes. As of the Second Amendment Effective Date, the United
States of America federal income tax returns of the Borrower and its
Subsidiaries have been examined through the fiscal year ended June 26, 2013.25,
2014. The Borrower and its Significant Subsidiaries have filed all United States
of America Federal income tax returns and all other material domestic tax
returns which are required to be filed by them and have paid, or provided for
the payment before the same become delinquent of, all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any such
Significant Subsidiary, other than those taxes (a) contested in good faith by
appropriate proceedings or (b) the nonpayment of which does not have, and would
not reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes are adequate in the aggregate.
Section 5.10.     Environmental Condition. To the best of Borrower’s knowledge,
the Borrower and its Subsidiaries are in compliance with all Environmental
Protection Statutes except to the extent that failure to comply does not have,
and would not reasonably be expected to have, a Material Adverse Effect.
Section 5.11.     Ownership of Guarantorthe Guarantors. On the Second Amendment
Effective Date, the Borrower owns, directly or indirectly, 100% of the issued
and outstanding voting stock of theeach Guarantor.
Section 5.12.     Solvency. Each of theThe Borrower and theeach Guarantor is,
and after giving effect to the making of the Advances and to the application of
the proceeds therefrom will be, Solvent.
Section 5.13.     Disclosure. All financial projections concerning the Borrower
that have been or are hereafter made available to the Administrative Agent, the
Banks and the Joint Lead Arrangers by the Borrower or any of the Borrower’s
representatives (or on behalf of the Borrower or such representatives) in
connection with this Agreement and the transactions contemplated hereby (the
“Projections”) have been prepared in good faith based upon reasonable
assumptions. The Confidential Information Memorandum, all otherAll reports,
financial statements, certificates and all other information (other than the
Projections), which have been made available to the Administrative Agent, the
Banks and the Joint Lead Arrangers by the Borrower or any of the Borrower’s
representatives (or on behalf of the Borrower or such representatives) in
connection with this Agreement, each other Credit Document and the transactions
contemplated thereby, is complete and correct in all material respects as and
when furnished and does not, as and when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading.  
Section 5.14.     Anti-Corruption Laws and Sanctions. The Borrower maintains and
will maintain in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and, to the knowledge of the Borrower, its Subsidiaries, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. To the knowledge of the Borrower, neither this Agreement nor any
Advances made


47



--------------------------------------------------------------------------------





hereunder will, whether directly or, to the knowledge of the Borrower,
indirectly, be used by or for the benefit of a Sanctioned Person or will result
in a violation by any party hereto of Anti-Corruption Laws or applicable
Sanctions.
Section 5.15.     EEA Financial Institution. None of the Borrower or any
Guarantor is an EEA Financial Institution.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Advance shall remain unpaid or any Bank shall have any Commitment
hereunder, unless the Majority Banks shall otherwise consent in writing:
Section 6.01.     Compliance with Laws, Etc. Each of theThe Borrower and theeach
Guarantor will comply, and Borrower will cause each Significant Subsidiary to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and applicable Environmental Protection Statutes), rules,
regulations and orders, subject to the exceptions provided elsewhere in this
Agreement in provisions relating to laws, rules, regulations and orders of the
nature referenced therein and except where the failure to comply (a) is
contested in good faith by appropriate proceedings or (b) does not have, and
would not reasonably be expected to have, a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 6.02.     Reporting Requirements. The Borrower and/or the
GuarantorGuarantors will furnish to each of the Banks:
(a)    As soon as possible and in any event within five (5) days after a
Financial Officer of the Borrower or a Guarantor obtains knowledge of a Default
or an event which, with the giving of notice, the lapse of time or both, would
constitute a Default, which shall have occurred and is continuing on the date of
such statement, a statement of a Financial Officer, setting forth the details of
such Default or event and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto.
(b)    Promptly after they are available, and in any event within sixty (60)
days after the end of each of the first three (3) quarters of each fiscal year
of the Borrower, Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries for such quarter showing on a Consolidated basis the
financial position, results of operations and cash flows as of the end of and
for the thirteen (13) week period of such quarter and for the period from the
beginning of the fiscal year to the end of such quarter, in each case setting
forth the comparable information for the comparable period in the preceding
fiscal year, and accompanied by a certificate of a Financial Officer to the
effect that such financial statements present fairly in all material respects
the Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for the
respective period in conformity with GAAP, subject to year-end audit adjustments
and the absence of certain notes. For any such fiscal quarter


48



--------------------------------------------------------------------------------





the foregoing requirements may be satisfied by the delivery of the Borrower’s
SEC Filing on Form l0-Q for such quarter.
(c)    Promptly after they are available, and in any event within ninety (90)
days after the end of each fiscal year of the Borrower, Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the
fifty-two/fifty-three week period of such fiscal year showing the financial
position, results of operations and cash flows as of the end of and for such
fiscal year, in each case setting forth the comparable information for the
preceding fiscal year, and accompanied by the report of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing,
to the effect that based on an audit using generally accepted auditing standards
the financial statements present fairly, in all material respects, the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the respective periods in
conformity with GAAP. For any fiscal year this requirement may be satisfied by
the delivery of the Borrower’s SEC Filing on Form 10-K for such fiscal year.
(d)    Concurrently with the delivery of the financial statements referred to in
Sections 6.02(b) and (c), (i) a certificate of a Financial Officer to the effect
that no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing with
respect to the covenants contained in Section 7.01 (together with appropriate
supporting schedules setting forth the calculations relating to such covenants)
or, if such Financial Officer has knowledge that a Default or an event which,
with the giving of notice, the lapse of time or both, would constitute a
Default, has occurred and is continuing with respect to Section 7.01, specifying
the nature thereof and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto, and (ii) a complete and correct list of
the Significant Subsidiaries as of the date thereof, showing, as to each
Significant Subsidiary, the correct name thereof, the jurisdiction of its
organization and such Significant Subsidiary’s proportionate share of the
Consolidated assets of the Borrower.
(e)    Promptly after they are available, copies of (i) each SEC Filing, (ii)
any reports provided by the Borrower to its stockholders, and (iii) any press
releases or other statements made available by the Borrower or any of its
Subsidiaries to the public generally concerning material developments in the
business or affairs of the Borrower or any of its Subsidiaries. Any matter
disclosed in a SEC Filing or other report or press release delivered to Banks
shall be deemed disclosed in writing to Banks for all purposes of this
Agreement, except with respect to the reporting requirement set forth in Section
6.02(a).
(f)    Promptly (and in any event, within five (5) days) upon Borrower’s receipt
of notice of any change in a Rating, notice thereof to the Administrative Agent.
(g)    Such other information respecting the financial condition of the Borrower
and its Subsidiaries, or compliance with the terms of this Agreement, as any
Bank through the Administrative Agent may from time to time reasonably request
in writing.
The Borrower and theeach Guarantor hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make available to the
Banks materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrack, ClearPar or another similar electronic system (the


49



--------------------------------------------------------------------------------





“Platform”) and (b) certain of the Banks (each, a “Public Bank”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities (all Banks who are not a
“Public Bank” shall be referred to as a “Private Bank”). Any Bank desiring to be
designated a Public Bank shall do so by identifying itself as a Public Bank by
selection of a Public Bank designation on the Platform prior to receiving any of
the Borrower Materials, and failing to do so such Bank shall be presumed to be a
Private Bank for all purposes under this Agreement. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Banks
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
Section 6.03.     Use of Proceeds. (a) (a)    The Borrower will use the proceeds
of the Advances only for (i) the repayment in full of all Indebtedness
outstanding under the Existing Credit Agreement and (ii) working capital and
general corporate purposes and not in contravention of Section 5.06.
(b)        (b)    No part of the proceeds of any Advance will knowingly be used,
whether directly or indirectly, (i) in furtherance of an offer, payment, promise
to pay, authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country or
(iii) in any manner that would result in the violation by the Borrower, a
Guarantor, any Subsidiary, the Administrative Agent or any Bank of any
applicable Sanctions.
Section 6.04.     Maintenance of Insurance. The Borrower will maintain, or cause
to be maintained, insurance coverages on or in respect of its and its
Subsidiaries’ business or properties with such insurers, in such amounts and
covering such risks as are consistent with the Borrower’s normal practices in
effect from time to time. Such insurance arrangements may include self-insurance
or insurance through an Affiliate.
Section 6.05.     Preservation of Corporate Existence, Etc. Each of the Borrower
and the Guarantor will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, its Corporate Franchises in the jurisdiction of its
incorporation, and qualify and remain qualified, and cause each Subsidiary to
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which qualification is necessary or desirable in view of its business and
operations or the ownership


50



--------------------------------------------------------------------------------





of its properties unless the failure to so qualify as a foreign corporation does
not have, and would not reasonably be expected to have, a Material Adverse
Effect, provided, however, that nothing herein contained shall prevent any
transaction permitted by Section 7.03.7.03; provided, further, that any
Guarantor or other Subsidiary may change its state of organization to another
state of the United States of America.
Section 6.06.     Payment of Taxes, Etc. Each of theThe Borrower and theeach
Guarantor will pay and discharge, and cause each of its Subsidiaries to pay and
discharge, before the same shall become delinquent, (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its property unless the failure to
timely pay any of the foregoing does not have and would not reasonably be
expected to have a Material Adverse Effect, provided, however, that neither the
Borrower, thenor any Guarantor, nor any such Subsidiary shall be required to pay
or discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings.
Section 6.07.     Visitation Rights. The Borrower shall permit the
representatives of each Bank, at the expense of such Bank and upon reasonable
prior notice to the Borrower, to visit the principal executive office of the
Borrower, and to discuss the affairs, finances and accounts of the Borrower and
its Subsidiaries at the Borrower’s offices with Financial Officers.
Section 6.08.     Compliance with ERISA and the Code. The Borrower and its
Subsidiaries will comply, and will cause each other member of any Controlled
Group to comply, with all minimum funding requirements, and all other material
requirements, of ERISA and the Code, if applicable, to any Plan it or they
sponsor or maintain, so as not to (a) give rise to any liability thereunder
which has, or would reasonably be expected to have, a Material Adverse Effect or
(b) cause any Termination Event to occur which has, or would reasonably be
expected to have, a Material Adverse Effect. The Borrower shall ensure that
neither it nor any of its Subsidiaries, maintain, contribute to or incur an
obligation to make contributions to or incur any liability (contingent or
otherwise) to any “multiemployer plan” (as such term is defined by Section
4001(a)(3) of ERISA), except as would not reasonably be expected to have a
Material Adverse Effect.
Section 6.09.     Additional Guarantors. Within thirty (30) days after the
Borrower reports results of operations for any fiscal quarter hereafter in which
the revenues on a twelve-month trailing basis of any Subsidiary which is not a
Guarantor account for 10% or more of the revenues of the Borrower on a
Consolidated basis, the Borrower will cause such Subsidiary to guaranty the
obligations of the Borrower hereunder by entering into a joinder to this
Agreement in form and substance reasonably acceptable to the Administrative
Agent (the “Guarantor Joinder”). In addition, within thirty (30) days after the
Borrower reports results of operations for any fiscal quarter hereafter for
which non-guarantor Subsidiaries account on a twelve-month trailing basis for
greater than 50% of revenues of the Borrower on a Consolidated basis, the
Borrower shall cause additional Subsidiaries to guaranty the obligations of the
Borrower hereunder by entering into one or more Guarantor Joinders such that
Guarantors, in the aggregate, will account for greater than 50% of the revenues
of the Borrower on a Consolidated basis.


51



--------------------------------------------------------------------------------





ARTICLE VII.
NEGATIVE COVENANTS
So long as any Advance shall remain unpaid or any Bank shall have any Commitment
to the Borrower hereunder, without the written consent of the Majority Banks:
Section 7.01.     Financial Covenants. The Borrower will not:
(a)    as of the last day of any fiscal quarter for the immediately preceding
twelve (12) month period, permit the ratio of (i) the sum of (A) EBIT of the
Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower, on a
Consolidated basis, to (ii) the sum of (A) Interest Expense of the Borrower, on
a Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to be less than 1.5 to 1.0, or
(b)    as of the last day of any fiscal quarter, permit the ratio (the “Debt to
Cash Flow Ratio”) of (i) the sum of (x) Debt of the Borrower, on a Consolidated
basis, plus (y) the product of six multiplied by Rent Expense of the Borrower,
on a Consolidated basis, for the immediately preceding twelve-month period, to
(ii) the sum of (a) EBITDA of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period, plus (b) Rent Expense of the
Borrower, on a Consolidated basis, for the immediately preceding twelve-month
period to exceed 3.54.25 to 1.0.
Section 7.02.     Negative Pledge. Neither the Borrower nor the
GuarantorGuarantors will create, assume, incur or suffer to exist, or permit any
of its respective Subsidiaries to create, assume, incur or suffer to exist, any
Lien on or in respect of any of its or their assets or property used, created or
consumed in the operation of its or their business, whether, real, personal, or
mixed, whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the capital stock of any Subsidiary of the
Borrower, but excluding any margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), or assign or
otherwise convey, or permit any such Subsidiary to assign or otherwise convey,
any right to receive income, in each case to secure or provide for the payment
of any Debt of any Person, except Permitted Liens.
Section 7.03.     Merger and, Sale of Assets and Sale-Leasebacks. Neither the
Borrower, the GuarantorGuarantors nor any of their respective Subsidiaries will:
(a)    merge or consolidate with or into any other Person unless (i) (A) either
the Borrower or thesuch Guarantor is the surviving entity, (B) such merger or
consolidation is between Subsidiaries (other than thea Guarantor (except as
would be permitted by clause (A) of this clause (a) or the last proviso of
Section 6.05) or (C) such merger or consolidation is between a Subsidiary (other
than thea Guarantor (except as would be permitted by clause (A) of this clause
(a))) and another Person (other than thea Guarantor (except as would be
permitted by clause (A) of this clause (a))), and (ii) no Default or an event
which, with the giving of notice, the lapse of time or both, would constitute a
Default, shall have occurred and be continuing at the time of, or shall result
from, such merger or consolidation, or


52



--------------------------------------------------------------------------------





(b)    sell, lease or otherwise transfer all or substantially all of the
Consolidated assets of the Borrower in any transaction or series of related
transactions outside of the ordinary course of business (including, without
limitation, the merger or consolidation of a Subsidiary with a Person which will
not thereafter be a Subsidiary), unless (i) such sales, leases or transfers are
between the Borrower, the Guarantorany of their assets; provided that the
Borrower, the Guarantors or any of their Subsidiaries may sell, or (ii) the
proceeds of such sales, leases and transfers are (A) applied first, to the
outstanding principal balance and interest of the Advances (together with all
fees and other amounts thereon due under this Agreement) with simultaneous pro
tanto permanent Commitment reductions, until each is reduced to zero, and then
second, to all other amounts and obligations owing to the Administrative Agent
and the Banks under this Agreement and the other Credit Documents, (B) used in
the Borrower’s business, or (C) utilized to fund stock repurchases by the
Borrower from time to time authorized by the Borrower’s Board, provided,
further, that, notwithstanding the foregoing,lease or otherwise transfer assets
so long as the aggregate book value of all such assets sold, leased or
transferred shall not exceed fifteen percent (15%) of the Consolidated total
assets of the Borrower as of the Second Amendment Effective Date for the term of
this Agreement; provided, further, that no such sale, lease or transfer
shallwill be permitted pursuant to this Section 7.03(b) if a Default or an event
which, with the giving of notice, the lapse of time or both, would constitute a
Default, shall have occurred and is continuing at the time of, or result from,
any such sale, lease or transfer.
(c)    enter into any agreement or arrangement with any other Person providing
for the sale or transfer by any Loan Party or any of its Subsidiaries of real or
personal property to such Person and the leasing back of such property from such
other Person or any other Person to or from whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of a Loan Party or any of its Subsidiaries (such transactions, “Sale-Leaseback
Transactions”); provided that the Borrower, the Guarantors or any of their
Subsidiaries may enter into and consummate up to $150,000,000 of Sale-Leaseback
Transactions, in the aggregate, for the term of this Agreement so long as after
giving effect thereto the Borrower is in compliance on a pro forma basis with
the Debt to Cash Flow Ratio covenant in Section 7.01(b); provided, further, that
no Sale-Leaseback Transaction will be permitted pursuant to this Section 7.03(c)
if a Default or an event which, with the giving of notice, the lapse of time or
both, would constitute a Default, shall have occurred and is continuing at the
time of, or result from, any such Sale-Leaseback Transaction.
Section 7.04.     Agreements to Restrict Dividends and , Certain Transfers and
Liens. Neither the Borrower nor the GuarantorGuarantors will enter into or
suffer to exist, or permit any Significant Subsidiary to enter into or suffer to
exist, any consensual encumbrance or restriction on the ability of the Borrower,
any Guarantor or any Significant Subsidiary, as the case may be, (a) to pay,
directly or indirectly, dividends or make any other distributions in respect of
its capital stock or pay any Debt or other obligation owed to the Borrower, a
Guarantor or to any Significant Subsidiary or, (b) to make loans or advances to
the Borrower, a Guarantor or any Significant Subsidiary, except(c) to guarantee
the Debt of the Borrower, or (d) to create, incur, assume or suffer to exist
Liens on property of such Person, provided, however, that this clause (d) shall
not prohibit (i) any negative pledge incurred or provided in favor of any holder
of Debt secured by Liens of the type under clauses (d), (h) or (i) of the
definition of Permitted Liens but solely to the extent


53



--------------------------------------------------------------------------------





any such negative pledge relates to the property financed by or the subject of
such Debt, and (ii) those encumbrances and restrictions existing on the Second
Amendment Effective Date and described on Schedule IV and those now or hereafter
existing that are not more restrictive in any respect than such encumbrances and
restrictions described on Schedule IV.
Section 7.05.     Transactions with Affiliates. Except as otherwise permitted in
Section 7.03, neither the Borrower nor theany Guarantor will make any material
sale to, make any material purchase from, extend material credit to, make
material payment for services rendered by, or enter into any other material
transaction with, or permit any of their respective Subsidiaries to make, any
material sale to, make any material purchase from, extend material credit to,
make material payment for services rendered by, or enter into any other material
transaction with, any Affiliate of the Borrower or theany Guarantor or of such
Subsidiary unless such sales, purchases, extensions of credit, rendition of
services and other transactions are (at the time such sale, purchase, extension
of credit, rendition of services or other transaction is entered into) (a) in
the ordinary course of business, or (b) on terms and conditions believed by the
Borrower to be fair in all material respects to the Borrower or thesuch
Guarantor or such Subsidiary, as the case may be.
Section 7.06.     Change of Business. The Borrower, the GuarantorGuarantors and
their Subsidiaries, on an aggregate basis, will not materially change the
general nature of their primary business.
Section 7.07.     Limitation on Advances and Investments. Neither the Borrower
nor the GuarantorGuarantors will, or will permit any of their respective
Subsidiaries to, make or permit to exist, any loans, advances or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any other Person which is not, or which will not become in connection with such
transaction, a Subsidiary (“Investments”), except the following:
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
(c)    Investments in respect of joint ventures or similar arrangements relating
to the ownership or operation of food service businesses in which the Borrower
and its Subsidiaries in the aggregate are the beneficial owners of not less than
50% of the outstanding equity interests;
(d)    Investments not otherwise permitted by this Section 7.07 in any Person,
provided that the aggregate amount of such Investments made and outstanding at
any time shall not exceed thirty percent (30%) of the Consolidated assets of the
Borrower as set forth on the most recent financial statements of the Borrower
and its Consolidated Subsidiaries delivered to the Banks pursuant to Sections
5.04 or 6.02 or Persons, in an additional amount not to exceed $100,000,000 in
the aggregate per fiscal year;
(e)    Investments existing on the Second Amendment Effective Date and described
on Schedule VI; and


54



--------------------------------------------------------------------------------





(f)    Investments by Foreign Subsidiaries in other Subsidiaries or other
Persons, provided that such Investments in other Persons are from the retained
earnings of a Foreign Subsidiary or other Person, and any retention by a
Subsidiary or other Person of net income.
Section 7.08.     Accounting Practices. The Borrower and each of its Significant
Subsidiaries will maintain its books of record and account in conformity with
GAAP.
Section 7.09.     Debt. The Borrower and theeach Guarantor will not, and will
not permit any of their respective Subsidiaries to, directly or indirectly,
create, incur or suffer to exist any direct, indirect, fixed or contingent
liability for any Debt, other than (i) the obligations pursuant to the Credit
Documents, (ii) the Debt described on Schedule VII, (iii) additional Debt of the
Borrower which may be guaranteed by thea Guarantor (but not guaranteed by any of
the Borrower’s or the Guarantor’s Subsidiaries, other than thea Guarantor in the
case of Debt of the Borrower), (iv) intercompany Debt and (v) additional Debt of
the GuarantorGuarantors and the Borrower’s and the Guarantor’s Subsidiaries,
provided, however, the aggregate of all Debt of the GuarantorGuarantors and all
such Subsidiaries under this clause (v), whether secured or unsecured, must not
exceed $75,000,000 in the aggregate at any one time.
Section 7.10.     Restricted Payments. Neither the Borrower nor any Guarantor
will, or will permit any of their respective Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default or event
which, with the giving of notice, the lapse of time or both, would constitute a
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments (i) to the Borrower and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made, and (ii) each Subsidiary may, without
limitation, make Restricted Payments to the Borrower or any other Subsidiary
whose outstanding Equity Interests are 100% owned, directly or indirectly, by
the Borrower;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; and
(c)    the Borrower may make and declare (i) regularly scheduled, board
approved, dividend payments in amounts up to (A) $75,000,000 during its fiscal
year ended June 28, 2017, (B) $82,500,000 during its fiscal year ended June 27,
2018, (C) $90,000,000 during its fiscal year ended June 26, 2019, (D)
$97,500,000 during its fiscal year ended June 24, 2020 and (E) $105,000,000
during its fiscal year ended June 30, 2021; (ii) additional Restricted Payments
in an amount of up to $125,000,000 during each fiscal year; and (iii) any other
Restricted Payments in unlimited amounts so long as after giving effect to the
Restricted Payments (and any related Borrowing or other incurrence of Debt) the
Debt to Cash Flow Ratio is equal to or less than 3.75 to 1.00 on a pro forma
basis.


55



--------------------------------------------------------------------------------





ARTICLE VIII.
DEFAULTS
Section 8.01.     Defaults. If any of the following events (each individually, a
“Default”) shall occur and be continuing:
(a)    the Borrower (i) shall fail to pay any principal of any Advance when the
same becomes due and payable in accordance with the terms hereof, or (ii) shall
fail to pay any interest on any Advance or any fee or other amount to be paid by
it hereunder within three (3) Business Days of the date on which such payment is
due; or
(b)    any certification, representation or warranty made by the Borrower or
thea Guarantor herein or by the Borrower or thea Guarantor (or any of their
respective officers) in writing (including representations and warranties deemed
made pursuant to Sections 2.04(a)(G), or 3.02) under or in connection with any
Credit Document shall prove to have been incorrect in any material respect when
made or deemed made; or
(c)    the Borrower or thea Guarantor shall fail to perform or observe (i) any
term, covenant or agreement contained in Section 7.01 on its part to be
performed or observed, (ii) any term, covenant or agreement contained in
Sections 6.03 or 6.05 (with respect to maintaining the corporate existence of
the Borrower or thea Guarantor) or in Article VII (other than Section 7.01) on
its part to be performed or observed and such failure shall continue for five
(5) days after the date notice thereof shall have been given to the Borrower or
thesuch Guarantor by the Administrative Agent or any Bank, or (iii) any term,
covenant or agreement contained in any Credit Document (other than a term,
covenant or agreement described in clauses (a), (b) above and subclauses (i) and
(ii) of clause (c)) on its part to be performed or observed and such failure
shall continue for thirty (30) days after the date notice thereof shall have
been given to the Borrower or the applicable Guarantor by the Administrative
Agent or any Bank; or
(d)    the Borrower, the GuarantorGuarantors, or any of their respective
Subsidiaries shall fail to pay any principal of or premium or interest on any of
its Debt which is outstanding in a principal amount of at least $50,000,000 in
the aggregate (excluding Debt consisting of the Advances) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt, or any event of default or other event shall occur or
condition shall exist under any agreement or instrument creating or evidencing
such Debt in such principal amount, and shall continue after the applicable
grace period, if any, specified in such agreement or instrument if the effect of
such event or condition is to accelerate, or to permit the holder or holders of
any such Debt or any trustee or agent on its or their behalf to accelerate, the
maturity of such Debt, provided, however, a Default or an event which, with the
giving of notice, the lapse of time or both, would constitute a Default, shall
have occurred or be continuing for purposes of this clause (d) shall not be
deemed to exist due to the acceleration of the maturity of any obligation to a
Bank or an affiliate (within the meaning of Regulation U) of a Bank solely by
reason of a default in the performance of a term or condition in any agreement
or instrument under or by which such obligation is created, evidenced or
secured, which term or condition restricts the


56



--------------------------------------------------------------------------------





right of the Borrower or any other Person to sell, pledge or otherwise dispose
of any margin stock (within the meaning of Regulation U) held by the Borrower or
any such other Person; or
(e)    the Borrower, thea Guarantor, or any Significant Subsidiary shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower, thea Guarantor or any Significant Subsidiary seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
sixty (60) days; or the Borrower, thea Guarantor or any Significant Subsidiary
shall take any corporate action to authorize any of the actions set forth above
in this clause (e); or
(f)    any judgment or order against the Borrower, thea Guarantor or any of
their respective Consolidated Subsidiaries is rendered for the payment of money
in excess of $50,000,000 over the sum of available insurance therefor and
adequate cash reserves for which have not been established and set aside solely
for the purpose of payment of such judgment or order and such judgment or order
remains unsatisfied and either (i) enforcement proceedings shall have been
commenced by the creditor upon such judgment or order or (ii) there shall be any
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(g)    the Borrower shall cease to own directly or indirectly 100% of the issued
and outstanding voting stock of the GuarantorGuarantors; or
(h)    any Person shall become, directly or indirectly, the “beneficial owner of
50% or more” (as defined under Exchange Act Rule 13d-3) of at least a majority
of the outstanding voting common stock of the Borrower;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, after providing notice to the
Borrower, declare all of the Commitments and the obligation of each Bank to make
Advances to be terminated, whereupon all of the Commitments and each such
obligation shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Banks, by notice to the Borrower declare the
Advances, all interest thereon and all other amounts payable by the Borrower and
the GuarantorGuarantors under this Agreement to be forthwith due and payable,
whereupon such Advances, such interest and all such amounts shall become and be
forthwith due and payable, without requirement of any presentment, demand,
protest, notice of intent to accelerate, further notice of acceleration or other
further notice of any kind (other than the notice expressly provided for above),
all of which are hereby expressly waived by the Borrower and theeach Guarantor,
provided, however, that in the event of any Default described in Section 8.01(e)
with respect to the Borrower or theany Guarantor, (A) all of the Commitments and
the obligation of each Bank to make Advances shall automatically be terminated
and (B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable,


57



--------------------------------------------------------------------------------





without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by the Borrower and theeach Guarantor.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
Section 9.01.     Authorization and Action. (a) Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks, provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and none of the Borrower or the GuarantorGuarantors shall
have any rights as a third party beneficiary of any such provisions.
(b)    The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents (that is/are Affiliate(s) of the
Administrative Agent) appointed by the Administrative Agent. The exculpatory
provisions of this Article shall apply to any such sub-agent, and shall apply to
its activities in connection with the syndication of the credit facility
provided for herein as well as activities as Administrative Agent.
Section 9.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to the Banks for any action taken or omitted to be taken by it
or them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable to the Banks for any action taken
or omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (v) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (vi) except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any other Affiliate of any of the foregoing that is
communicated to or obtained by


58



--------------------------------------------------------------------------------





the Person serving as Administrative Agent or any of its Affiliates in any
capacity; (vii) shall not be responsible for or have any duty to ascertain or
inquire into the satisfaction of any condition set forth in Article III or
elsewhere in any Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent; (viii) shall incur no
liability to the Banks under or in respect of this Agreement by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier or other electronic communications) believed by it to be genuine and
signed or sent by the proper party or parties and (ix) shall incur no liability
to the Banks under or in respect of this Agreement by acting upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person (including, if applicable, a Financial Officer of such Person).
Section 9.03.     Knowledge of Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default (other than a
failure to make a payment of principal of or interest on the Advances) unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of a Default,
the Administrative Agent shall give prompt notice thereof to the Banks. The
Administrative Agent shall (subject to Section 9.08 hereof) take such action
with respect to such Default as shall be directed by the Majority Banks,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Banks except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Majority Banks or
all of the Banks.
Section 9.04.     Rights of the Administrative Agent as a Bank. With respect to
all its Commitments and the Advances made by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent; and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include such Person in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, act as financial advisor or in any other advisory capacity and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if such Person was not the
Administrative Agent and without any duty to account therefor to the Banks.
Section 9.05.     Bank Credit Decision. (a) Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 5.04 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
(b)    Each Bank, by delivering its signature page to this Agreement and funding
its Advances on the Effective Date or Second Amendment Effective Date, or
delivering its signature


59



--------------------------------------------------------------------------------





page to an Assignment or an Accession Agreement pursuant to which it shall
become a Bank hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Banks on the Effective Date and Second Amendment Effective Date.
Section 9.06.     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation, the Majority Banks shall have the right to
appoint a successor Administrative Agent that, unless a Default shall have
occurred and then be continuing, is acceptable to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Majority Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having total assets of at least
$1,000,000,000; provided that if the Administrative Agent shall notify the
Borrower and the Banks that no Person satisfying such requirements has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under each other Credit
Document and with respect to the transactions contemplated hereby and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank ,
until such time as the Majority Banks appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
Section 9.07.     Joint Lead Arrangers and Bookrunners, Syndication Agents and
Documentation Agents. The Joint Lead Arrangers and Bookrunners, Syndication
Agents and Documentation Agents named on the cover page of this Agreement, in
their capacities as such, shall have no obligation, responsibility or required
performance hereunder and shall not become liable in any manner to any party
hereto in respect hereof.
Section 9.08.     INDEMNIFICATION. THE ADMINISTRATIVE AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR DEFEND ANY SUIT IN
RESPECT OF THIS AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO ITS SATISFACTION
BY THE BANKS AGAINST LOSS, COST, LIABILITY AND EXPENSE. IF ANY INDEMNITY
FURNISHED TO THE ADMINISTRATIVE AGENT SHALL BECOME IMPAIRED, IT MAY CALL FOR
ADDITIONAL INDEMNITY AND CEASE TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH
ADDITIONAL INDEMNITY IS GIVEN. IN ADDITION, THE BANKS, JOINTLY AND SEVERALLY,
AGREE TO INDEMNIFY THE


60



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER OR THEA
GUARANTOR) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE
AGENT UNDER THE CREDIT DOCUMENTS, PROVIDED THAT NO BANK SHALL BE LIABLE TO THE
ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK EXPRESSLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT FROM ITS OWN NEGLIGENCE. EACH BANK AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE,
CALCULATED IN ACCORDANCE WITH ITS TOTAL COMMITMENT, OF ANY OUT-OF-POCKET
EXPENSES (INCLUDING COUNSEL FEES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR THEA
GUARANTOR. THIS SECTION 9.08 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES, ETC. ARISING FROM ANY NON-TAX
CLAIM.
ARTICLE X.
MISCELLANEOUS
Section 10.01.     Amendments, Etc. No amendment or waiver of any provision of
any Credit Document, nor consent to any departure by the Borrower or the
GuarantorGuarantors therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Borrower and the Majority Banks and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given, provided, however, that no amendment,
waiver or consent shall do any of the following: (a) increase any Commitment of
any Bank or subject any Bank to any additional obligations without the consent
of such Bank, (b) reduce the principal of, or interest on, any Advances of any
Bank or any fees or other amounts payable to any Bank hereunder without the
consent of such Bank, (c) postpone any date fixed for any payment of principal
of, or interest on, any Advances or any fees or other amounts payable hereunder
without the consent of each affected Bank, (d) change the percentage of any
Commitment or of the aggregate unpaid principal amount of any Advances, or the
number of Banks, which shall be required for the Banks or any of them to take
any action under this Agreement or any other Credit Document without the consent
of each Bank, (e) release the Borrower or the GuarantorBrinker Restaurant or
otherwise


61



--------------------------------------------------------------------------------





change any obligation of the Borrower or the GuarantorBrinker Restaurant to pay
any amount payable by the Borrower or GuarantorBrinker Restaurant hereunder
without the consent of each Bank, or (f) amend this Section 10.01 without the
consent of each Bank, provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Banks required above to take such action, affect the rights or duties of the
Administrative Agent under any Credit Document; provided, further that, each of
the Bank of America Fee Letter, the JPMCB Fee Letter, the Regions Fee Letter,
the Wells Fargo Fee Letter and the Upfront Fee Letter may be amended, or rights
and privileges thereunder waived or modified in a writing executed only by all
of the respective parties thereto; and provided, further, that no amendment,
waiver or consent shall, unless in writing and signed by the applicable
Guarantor in addition to any other party required above to take such action,
affect the rights or duties of thesuch Guarantor under any Credit Document.
Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Banks or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that (x) no Commitment of
any Defaulting Bank may be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Banks that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank.
Section 10.02.     Notices, Etc. All notices and other communications provided
for in this Agreement and each other Credit Document shall be in writing
(including telecopy or email communication) and mailed, telecopied or emailed or
delivered, if to any Bank as specified on Schedule I hereto or specified
pursuant to an Assignment; if to the Borrower or the GuarantorGuarantors, as
specified opposite its name on Schedule II hereto; or, as to the Borrower, the
GuarantorGuarantors or the Administrative Agent, at such other address as shall
be designated by such party in a prior written notice to the other parties
(provided that such address of each of Borrower, Guarantorthe Guarantors and the
Administrative Agent for notice purposes shall be an address in the United
States) and, as to each other party, at such other address as shall be
designated by such party in a prior written notice to the Borrower, thesuch
Guarantor and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied or emailed, be effective when deposited in the
mails, sent by telecopier to any party to the telecopier number as set forth
herein or on Schedule I or Schedule II hereto (or other telecopy number
specified by such party in a written notice to the other parties hereto), or
sent by email to the addresses set forth herein or on Schedule I or Schedule II
hereto, respectively, except that notices to the Administrative Agent pursuant
to Article II or IX shall not be effective until received by the Administrative
Agent by physical delivery or telecopy.
Section 10.03.     No Waiver; Remedies. No failure on the part of any Bank or
the Administrative Agent to exercise, and no delay in exercising, any right
under any Credit Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
the Credit Documents are cumulative and not exclusive of any remedies provided
by law. Notwithstanding anything to the contrary contained herein or in any
Credit Document, the authority to enforce rights and remedies hereunder and
under the Credit Documents against the Borrower and


62



--------------------------------------------------------------------------------





the GuarantorGuarantors or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article VIII for the benefit of all the Banks; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder, (b) any Bank from exercising setoff
rights in accordance with Section 10.05, or (c) any Bank from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower or the GuarantorGuarantors under any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder, then (i) the Majority Banks shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Article VIII
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso, any Bank may, with the consent of the Majority Banks, enforce
any rights and remedies available to it and as authorized by the Majority Banks.
Section 10.04.     Costs, Expenses and Taxes. (a) The Borrower agrees to pay on
demand (i) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment or waiver of any Credit Document, including, without
limitation, the reasonable fees and out-of-pocket expenses of McGuireWoods LLP,
specialone primary counsel to the Administrative Agent (and in the case of
reasonable fees and out-of-pocket expenses of such special counsel in connection
with the preparation, execution and delivery of this Agreement and the other
Credit Documents prior to and on the Effective Date, to the extent presented to
the Borrower for payment no later than thirty (30) days following the Effective
Date), with respect to advising the Administrative Agent and (ii) all reasonable
out-of-pocket costs and expenses, if any (including, without limitation,
reasonable counsel fees and expenses), of the Administrative Agent and each Bank
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) against the Borrower or the GuarantorGuarantors of any
Credit Document.
(b)    EACH OF THE BORROWER AND THEEACH GUARANTOR, JOINTLY AND SEVERALLY,
AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO INDEMNIFY AND HOLD HARMLESS
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE JOINT LEAD ARRANGERS
AND EACH BANK AND EACH OF THEIR RESPECTIVE AFFILIATES, AND THEIR AND THEIR
AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS, TRUSTEES, REPRESENTATIVES AND CONTROLLING PERSONS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF COUNSEL), FOR WHICH ANY INDEMNIFIED PERSON
MAY BECOME LIABLE OR WHICH MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
SUCH INDEMNIFIED PERSON BY THE BORROWER, THEA GUARANTOR OR ANY OTHER PERSON, IN
EACH CASE IN CONNECTION WITH OR ARISING OUT OF OR BY REASON OF (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR
PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH,


63



--------------------------------------------------------------------------------





WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO), (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, OR IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED INDEMNIFIED
PERSONS, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(INCLUDING IN RESPECT OF ANY MATTERS ADDRESSED IN SECTION 2.15) OR (II) ANY
ADVANCES OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON), EXCEPT TO THE EXTENT
ANY SUCH CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF
ANY CREDIT DOCUMENT. EACH OF THE BORROWER AND THEEACH GUARANTOR ALSO AGREE THAT
NO INDEMNIFIED PERSON SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN
CONTRACT OR TORT OR OTHERWISE) TO THE BORROWER OR THEA GUARANTOR OR THE BORROWER
OR A GUARANTOR’S RESPECTIVE SUBSIDIARIES OR AFFILIATES OR TO ANY EQUITY HOLDERS
OR CREDITORS OF THE BORROWER OR THEA GUARANTOR ARISING OUT OF, RELATED TO OR IN
CONNECTION WITH ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO
THE EXTENT OF DIRECT, AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE, DAMAGES DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY CREDIT DOCUMENT.
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, NO INDEMNIFIED PERSON
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR OTHER
INFORMATION TRANSMISSION SYSTEMS, OTHER THAN FOR DIRECT OR ACTUAL DAMAGES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON OR FROM SUCH INDEMNIFIED PERSON’S MATERIAL BREACH OF ANY CREDIT DOCUMENT,
IN EACH CASE, AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.
Section 10.05.     Right of Set-off. Upon (a) the occurrence and during the
continuance of a Default pursuant to Section 8.01(a) or (b) the making of the
request or the granting of the consent specified by Section 8.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 8.01, each Bank (other than a Defaulting Bank) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time


64



--------------------------------------------------------------------------------





held and other indebtedness at any time owing by such Bank or any affiliate of
such Bank to or for the credit or the account of the Borrower or thea Guarantor
(but not any other Person) against any and all of the obligations of the
Borrower or thea Guarantor now or hereafter existing under the Credit Documents,
irrespective of whether or not such Bank shall have made any demand under this
Agreement or any Credit Document and although such obligations may be unmatured,
provided that no Bank shall exercise such set-off rights with respect to
deposits that such Bank knows are held by the Borrower or thea Guarantor for the
benefit of another Person (such deposits, “Third Party Funds”), and each Bank
agrees that if it has exercised its set-off rights under this Section 10.05 with
respect to Third Party Funds, such Bank shall promptly return such Third Party
Funds to the Borrower or thea Guarantor, as applicable, provided further that in
the event that any Defaulting Bank shall receive any property of the Borrower or
a Guarantor or payment (including by purported right of set off or otherwise),
(x) all amounts so received shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Bank from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the other Banks, and (y) the Defaulting Bank shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Debt and
other obligations owing to such Defaulting Bank as to which it received such
property or payment. Each Bank agrees to notify the Borrower and the applicable
Guarantor promptly after such set-off and application made by such Bank,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Bank under this Section 10.05
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which such Bank may have.
Section 10.06.     Bank Assignments and Participations. (a) Assignments. Any
Bank may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of any of its Commitments, any Advances owing to it, and any Notes
held by it) with the consent, not to be unreasonably withheld, of the
Administrative Agent, and the Borrower (provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof and provided, further that the Borrower
shall have no such consent right in the case of assignments to a Bank or any
Affiliate of any Bank or if a Default has occurred and is continuing); provided,
however, that (i) each such assignment of an assigning Bank’s Commitment shall
be of a constant, and not a varying, percentage of all of such Bank’s rights and
obligations under this Agreement in respect of such Commitment, (ii) the amount
of each such resulting Commitment, and applicable Advances of the assigning Bank
(unless it is assigning all its Commitment) and the assignee Bank pursuant to
each such assignment (determined as of the date of the Assignment with respect
to such assignment) shall in no event be less than $10,000,000 for any
applicable Commitment and shall be an integral multiple of $1,000,000 (unless
each of the Borrower and the Administrative Agent consents; provided that the
Borrower shall have no such consent right if a Default has occurred and is
continuing), (iii) each such assignment shall be to an Eligible Assignee, (iv)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment, together with any Note or Notes subject to such assignment, and
shall pay all legal and other expenses in respect of such assignment and (v) the
assignor or the


65



--------------------------------------------------------------------------------





assignee shall pay to the Administrative Agent an assignment fee of $3,500 in
connection with such assignment (which shall be waivable by the Administrative
Agent in its sole discretion). Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment, which
effective date shall be at least three (3) Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment, have the rights and obligations of a Bank
hereunder and (B) such Bank thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment,
relinquish its rights and be released from its obligations to lend under this
Agreement (and, in the case of an Assignment covering all or the remaining
portion of such Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).    
(b)    Terms of Assignments. By executing and delivering an Assignment, the Bank
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto the matters set forth in paragraphs 2 and 3 of such
Assignment.
(c)    The Register. The Administrative Agent shall maintain at its address
referred to on Schedule I a copy of each Assignment delivered to and accepted by
it and a register for the recordation of the names and addresses of the Banks
and all Commitments of, and principal amount of all Advances owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent error, and the Borrower, the
GuarantorGuarantors, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Bank as a Defaulting Bank. The Register shall be available
for inspection by the Borrower, the GuarantorGuarantors or any Bank at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Procedures. Upon its receipt of an Assignment executed by a Bank and an
assignee pursuant to the terms of this Agreement, the Administrative Agent
shall, if such Assignment has been completed and is in substantially the form of
the attached Exhibit C, and otherwise in conformity with this Section 10.06, (i)
accept such Assignment, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the Borrower and theeach
Guarantor. Within five (5) Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if the assignee shall so request, execute
and deliver to the Administrative Agent, in exchange for any surrendered Note, a
new Note to the order of such assignee in an amount equal to the applicable
Commitment assumed by it pursuant to such Assignment and, if such assigning Bank
has retained any Commitment hereunder and so requests, a new Note to the order
of such Bank in an amount equal to the Commitment retained by it hereunder. Such
new Notes shall be dated the effective date of such Assignment and shall
otherwise be in substantially the form of the attached Exhibit A-1 or Exhibit
A-2, as applicable.
(e)    Participations. Each Bank may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Bank) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of any of its Commitments, any Advances owing to it, and any


66



--------------------------------------------------------------------------------





Notes held by it), provided, however, that (i) such Bank’s obligations under
this Agreement (including, without limitation, all of its Commitments to the
Borrower hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the GuarantorGuarantors, the Administrative
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement
and shall have no duties or responsibilities to the participant, (v) such Bank
shall not require the participant’s consent to any matter under this Agreement,
except for changes in the principal amount of such Bank’s Commitment, any Note
payable to such Bank, in each case, in which the participant has an interest,
reductions in such Bank’s fees or interest, in which the participant has an
interest, the date any amount in which the participant has an interest is due to
such Bank hereunder, or extending the applicable Termination Date, and (vi) such
Bank shall give prompt notice to the Borrower of each such participation sold by
such Bank. No participant shall have any rights under any provisions of any of
the Credit Documents. Each Bank that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest hereunder or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    Permitted Assignments. Notwithstanding any other provision set forth in
this Agreement, any Bank may assign all or any portion of its rights under this
Agreement (including, without limitation, rights to payments of principal and/or
interest under any Notes held by it) to any subsidiary of such Bank or to any
Federal Reserve Bank, without notice to or consent from the Borrower or the
Administrative Agent, provided, however, that such Bank shall not be released
from any of its obligations hereunder as a result of such assignment.
(g)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances, calculated in accordance with the
Defaulting Bank’s applicable Commitment, previously requested, required to be
funded, but not funded by the Defaulting Bank, to each of which the applicable
assignee


67



--------------------------------------------------------------------------------





and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Bank to the Administrative
Agent or any Banks hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances in accordance with
its applicable Commitment. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.
Section 10.07.     Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed in accordance with, the laws of
the State of Texas (except that Chapter 346 of the Texas Finance Code, which
regulates certain revolving credit loan accounts, shall not apply to this
Agreement or any other Credit Document).
Section 10.08.     Interest. (a) It is the intention of the parties hereto that
the Administrative Agent and each Bank shall conform strictly to Applicable
Usury Laws from time to time in effect. Accordingly, if the transactions with
the Administrative Agent or any Bank contemplated hereby would be usurious under
Applicable Usury Laws, then, in that event, notwithstanding anything to the
contrary in this Agreement, the Notes, or any other agreement entered into in
connection with or as security for this Agreement or the Notes, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
Applicable Usury Laws that is contracted for, taken, reserved, charged or
received by the Administrative Agent or such Bank, as the case may be, under
this Agreement, the Notes, or under any other agreement entered into in
connection with or as security for this Agreement or the Notes shall under no
circumstances exceed the maximum amount allowed by such Applicable Usury Laws
and any excess shall be canceled automatically and, if theretofore paid, shall
at the option of the Administrative Agent or such Bank, as the case may be, be
credited by the Administrative Agent or such Bank, as the case may be, on the
principal amount of the obligations owed to the Administrative Agent or such
Bank, as the case may be, by the Borrower or refunded by the Administrative
Agent or such Bank, as the case may be, to the Borrower, and (ii) in the event
that the maturity of any Advance or other obligation payable to the
Administrative Agent or such Bank, as the case may be, is accelerated or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under Applicable Usury Laws, may never include more than
the maximum amount allowed by such Applicable Usury Laws and excess interest, if
any to the Administrative Agent or such Bank, as the case may be, provided for
in this Agreement or otherwise shall be canceled automatically as of the date of
such acceleration or prepayment and, if theretofore paid, shall, at the option
of the Administrative Agent or such Bank, as the case may be, be credited by the
Administrative Agent or such Bank, as the case may be, on the principal amount
of the obligations owed to the Administrative Agent or such Bank, as the case
may be, by the Borrower or refunded by the Administrative Agent or such Bank, as
the case may be, to the Borrower.
(b)    In the event that at any time the rate of interest applicable to any
Advance made by any Bank would exceed the Maximum Rate, thereby causing the
interest payable under this Agreement or the Notes to be limited to the Maximum
Rate, then any subsequent reductions in the applicable rate of interest
hereunder or under the Notes shall not reduce the rate of interest charged


68



--------------------------------------------------------------------------------





hereunder or under the Notes below the Maximum Rate until the total amount of
interest accrued under this Agreement and the Notes from and after the date
hereof equals the amount of interest that would have accrued hereon or thereon
if the rates of interest otherwise applicable to this Agreement and the Notes
(without limitation by the Maximum Rate) had at all times been in effect. In the
event that upon the final payment of all of the Advances made by any Bank and
termination of all of the Commitments of such Bank, the total amount of interest
paid to such Bank hereunder and under the Notes is less than the total amount of
interest which would have accrued if the interest rates applicable to such
Advances pursuant to Sections 2.07(a) and (b) had at all times been in effect,
then the Borrower agrees to pay to such Bank, to the extent permitted by
Applicable Usury Laws, an amount equal to the excess of (a) the lesser of (i)
the amount of interest which would have accrued on such Advances if the Maximum
Rate had at all times been in effect or (ii) the amount of interest rates
applicable to such Advances pursuant to Sections 2.07(a) and (b) had at all
times been in effect over (b) the amount of interest otherwise accrued on such
Advances in accordance with this Agreement.
(c)    The maximum non-usurious rate of interest shall be determined, subject to
any applicable Federal law to the extent that it permits Banks to contract for,
charge, reserve or receive a greater amount of interest than under the Texas
Finance Code or other laws of the State of Texas, by utilizing the applicable
weekly ceiling from time to time in effect pursuant to Chapter 303 of the Texas
Finance Code. Pursuant to Section 346.004 of the Texas Finance Code, the parties
hereto agree that in no event will the provisions of Chapter 346 of the Texas
Finance Code be applicable to the transactions contemplated by the Credit
Documents.
Section 10.09.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 10.10.     Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made by the Borrower or the
GuarantorGuarantors or any officer of the Borrower or the GuarantorGuarantors
herein or in any certificate or other document delivered in connection with this
Agreement shall be considered to have been relied upon by the Banks and shall
survive the issuance and delivery of the Notes and the making of the Advances
regardless of any investigation. The indemnities and other obligations of the
Borrower contained in this Agreement, and the indemnities by the Banks in favor
of the Agent and its officers, directors, employees and agents, will survive the
repayment of the Advances and the termination of this Agreement.
Section 10.11.     The Borrower’s Right to Apply Deposits. In the event that any
Bank is placed in receivership or enters a similar proceeding, the Borrower may,
to the full extent permitted by law, make any payment due to such Bank
hereunder, to the extent of finally collected unrestricted deposits of the
Borrower in U.S. Dollars held by such Bank, by giving notice to the
Administrative Agent and such Bank directing such Bank to apply such deposits to
such indebtedness. If the amount of such deposits is insufficient to pay such
indebtedness then due and owing in full, the Borrower shall pay the balance of
such insufficiency in accordance with this Agreement.


69



--------------------------------------------------------------------------------





Section 10.12.     Confidentiality. Each Bank and the Administrative Agent agree
that they will not disclose without the prior consent of the Borrower and the
GuarantorGuarantors (other than to the Joint Lead Arrangers or any Bank and the
affiliates, employees, agents, auditors, accountants, counsel, representatives
or other professional advisors (legal or otherwise) of the Administrative Agent,
the Joint Lead Arrangers or any Bank who have a contractual, fiduciary or
professional duty to maintain the confidentiality of the information and not
breach such duty) any information with respect to the Borrower or the
GuarantorGuarantors or their Subsidiaries which is furnished pursuant to this
Agreement and which is not disclosed in an SEC Filing, a report to stockholders,
a press release, or has otherwise become generally available to the public
otherwise than through a breach hereof (the “Confidential Information”),
provided that any Bank may disclose any such Confidential Information (a) as may
be required or appropriate in any report, statement or testimony submitted to or
required by any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Bank or submitted to or required or requested by
the Board of Governors of the Federal Reserve System or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States of
America or elsewhere) or their successors, (b) as may be required or appropriate
in response to any summons or subpoena in connection with any litigation, (c) in
order to comply with any law, order, regulation or ruling applicable to such
Bank, and (d(d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; and (f) to an assignee or
participant or prospective assignee or participant in connection with any
contemplated transfer of any of the Notes or any interest therein by such Bank,
provided that (i) such assignee or participant or prospective assignee or
participant executes an agreement with the Borrower and the GuarantorGuarantors
agreeing to comply with the provisions contained in this Section 10.12 and (ii)
unless a Default has occurred and is continuing, no Confidential Information may
be disclosed to any participant or prospective participant, other than a
participant or a prospective participant that is (A) a Bank or any Affiliate of
any Bank or (B) a commercial bank or financial institution, in each case with an
office in the United States of America, without the Company’s prior written
consent.10.12. In the event that the Administrative Agent or any Bank becomes
legally compelled or otherwise obligated to disclose any of the Confidential
Information (other than to regulatory or supervisory authorities having
jurisdiction over such Bank) and unless otherwise prohibited by applicable laws
or regulations, such Person will promptly, after obtaining knowledge of its
obligation to disclose such information, provide the Borrower with notice so
that the Borrower may seek a protective order or other appropriate remedy or
waive compliance with this Section. In the event such protective order or other
remedy is not obtained, such Person will furnish only that portion of the
Confidential Information which it is advised by legal counsel is legally
required and will exercise its best efforts to obtain reliable assurances that
confidential treatment will be accorded the Confidential Information. In the
event that compliance with this Section is waived by the Borrower, such Person
may disclose any and all information at issue without liability to the Borrower,
the GuarantorGuarantors or any other Person. Notwithstanding the foregoing, the
Administrative Agent and each Bank may, and the Borrower hereby authorizes the
Administrative Agent and each Bank to, include references to the Borrower, its
Subsidiaries and the GuarantorGuarantors, and utilize any logo or other
distinctive symbol associated with the Borrower, its Subsidiaries and the
GuarantorGuarantors, solely in connection with any advertising, promotion or
marketing


70



--------------------------------------------------------------------------------





undertaken by the Administrative Agent or such Bank in the ordinary course of
its business, or, subject to the Borrower’s prior review and approval of any
such action by the Administrative Agent or such Bank (which approval shall not
be unreasonably withheld), outside of the ordinary course of its business. Each
of the Administrative Agent and the Banks acknowledges that (a) it has no
interest or right in any logo or other distinctive symbol associated with the
Borrower, its Subsidiaries or the GuarantorGuarantors, except for the limited
right to use as expressly permitted by the preceding sentence, and no other
rights of any kind are granted hereunder, by implication or otherwise, and (b)
the Borrower, such Subsidiary or the GuarantorGuarantors, as applicable, is the
sole and exclusive owner of all right, title and interest in such logo or other
distinctive symbol associated with the Borrower, its Subsidiaries or the
GuarantorGuarantors.
Section 10.13.     Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrower, theeach Guarantor, the Administrative
Agent, each Bank and their respective successors and permitted assigns, except
that the Borrower and the GuarantorGuarantors shall not have the right to assign
any of their respective rights hereunder or any interest herein without the
prior written consent of the Banks. The rights of the Banks to assign this
Agreement are set forth in and are subject to the provisions of Section 10.16.
Section 10.14.     ENTIRE AGREEMENT. PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE
LOAN AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S
AUTHORIZED REPRESENTATIVE.
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT, THE OTHER CREDIT DOCUMENTS AND
THE COMMITMENT LETTER REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES; PROVIDED THAT IN CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER AND
THIS AGREEMENT, THIS AGREEMENT SHALL CONTROL.
Section 10.15.     USA PATRIOT ACT. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and theeach Guarantor that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, theeach Guarantor and their
respective Subsidiaries, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrower, theeach Guarantor and their
respective Subsidiaries in accordance with the Act. The Borrower, theeach
Guarantor and their respective Subsidiaries shall, promptly following a
reasonable request by the


71



--------------------------------------------------------------------------------





Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 10.16.     No Fiduciary Relationship. Each of theThe Borrower and
theeach Guarantor, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, the GuarantorGuarantors,
the other Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Banks and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.
Section 10.17.     Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.17, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Bank shall be limited by any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
Section 10.18.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THE
ADMINISTRATIVE AGENT, THE BORROWER AND EACH GUARANTOR EACH HEREBY ACKNOWLEDGES
THAT THE UNITED STATES ADDRESS DESIGNATED PURSUANT TO SECTION 10.02 SHALL BE
SUCH PERSON’S ADDRESS FOR PURPOSES OF SERVICE OF PROCESS HEREUNDER.
Section 10.19.     Electronic Execution of Assignments and Certain Other
Documents. The words “delivery”, “execute,” “execution,” “signed,” “signature,”
and words of like import in or


72



--------------------------------------------------------------------------------





related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignments,
amendments or other modifications, Notices of Borrowing, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under noany obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
Section 10.20.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Bank that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.





[The balance of this page has been intentionally left blank.]




73



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:


BRINKER INTERNATIONAL, INC.




By:__________________________
Name:
Title:





GUARANTORGUARANTORS:


BRINKER RESTAURANT CORPORATION




By:__________________________
Name:
Title:
 
 



BRINKER FLORIDA, INC.




By:__________________________
Name:
Title:


BRINKER TEXAS, INC.







--------------------------------------------------------------------------------









By:__________________________
Name:
Title:







--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By:__________________________
Name:
Title:
 












--------------------------------------------------------------------------------





BANKS:










BANK OF AMERICA, N.A.


By:__________________________
Name:
Title:










--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, N.A.


By:__________________________
Name:
Title:










--------------------------------------------------------------------------------





    


 
REGIONS BANK


By:__________________________
Name:
Title:










--------------------------------------------------------------------------------









 
WELLS FARGO BANK, N.A.


By:__________________________
Name:
Title:








--------------------------------------------------------------------------------







 
 
 
 










--------------------------------------------------------------------------------






   




COMPASSTHE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By:__________________________
Name:
Title:














--------------------------------------------------------------------------------






   




THESUNTRUST BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:__________________________
Name:
Title:














--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION


By:__________________________
Name:
Title:










--------------------------------------------------------------------------------












BARCLAYS BANK PLC




By:__________________________
Name:
Title:














--------------------------------------------------------------------------------






 
REGIONS BANK


By:__________________________
Name:
Title:










--------------------------------------------------------------------------------






 
COMPASS BANK


By:__________________________
Name:
Title:










--------------------------------------------------------------------------------






 
GREENSTONE FARM CREDIT SERVICES, ACA


By:__________________________
Name:
Title:



 
 









--------------------------------------------------------------------------------






EXHIBIT A-1
FORM OF TRANCHE A NOTE


U.S. $________    Dated: [__________], 20____


FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of ___________
(the “Tranche A Bank”) or its registered assigns, for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
or any other office designated by the Tranche A Bank, the principal amount of
each Tranche A Advance (as defined below) made by the Tranche A Bank to the
Borrower pursuant to the Credit Agreement on the date such Tranche A Advance is
due and payable as set forth in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Tranche A Advance from the date of such Tranche A Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.


The Borrower further promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by applicable law, overdue interest from
their due dates at such interest rates as are specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Administrative Agent, at the Administrative
Agent’s Office (as defined in the Credit Agreement referred to below), in same
day funds. Each Tranche A Advance made by the Tranche A Bank to the Borrower and
the maturity thereof, and all payments made on account of principal thereof and
interest thereon and the respective dates thereof, shall be recorded by the
Tranche A Bank and, prior to any transfer hereof, endorsed on the grid attached
hereto which is part of this Tranche A Note; provided, however, that failure of
the Tranche A Bank to make such notation or any error therein shall not in any
manner affect the obligations of the Borrower under this Tranche A Note or the
Credit Agreement.




This Tranche A Note is one of the Notes referred to in, and is subject to and
entitled to the benefits of, the Credit Agreement, dated as of March 12, 2015
(as amended and as it may be further amended, amended and restated, restated,
supplemented or modified from time to time in accordance with its terms, the
“Credit Agreement”), among the Borrower, Brinker Restaurant Corporation, a
Delaware corporation, asBrinker Florida, Inc., a Delaware corporation, Brinker
Texas, Inc., a Delaware corporation, each as a Guarantor, the Tranche A Bank and
certain other banks parties thereto (collectively, the “Banks”) and Bank of
America, N.A., as Administrative Agent for the BanksTranche A Bank and all such
other banks. The Credit Agreement, among other things, (a) provides for the
making of revolving credit advances (the “Tranche A Advances”) by the Tranche A
Bank to the Borrower from time to time pursuant to Section 2.01(b) of the Credit
Agreement in an aggregate outstanding principal amount not to exceed at any time
the U.S. dollar amount first above mentioned and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to




--------------------------------------------------------------------------------





the maturity hereof upon the terms and conditions therein specified. Capitalized
terms used herein which are not defined herein and are defined in the Credit
Agreement are used herein as therein defined.




The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.




This Tranche A Note and the Tranche A Advances evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the undersigned as
provided in Section 10.06(c) of the Credit Agreement.




This Tranche A Note shall be governed by, and construed in accordance with, the
laws of the State of Texas (except that Chapter 346 of the Texas Finance Code,
which regulates certain revolving credit loan accounts, shall not apply to this
Tranche A Note).




[Remainder of Page Intentionally Left Blank]




A-1-2





--------------------------------------------------------------------------------





BRINKER INTERNATIONAL, INC.






By:________________________________


Name: _____________________________


Title: ______________________________




A-1-3





--------------------------------------------------------------------------------





ADVANCES, MATURITIES
AND PAYMENTS OF PRINCIPAL AND INTERESTTRANCHE A ADVANCES, MATURITIES
AND PAYMENTS OF PRINCIPAL AND INTEREST


Borrowing Date
Amount and Type of Tranche A Advance
Rate of Interest Applicable to Tranche A Advance
Amount of Principal Paid or Prepaid
Amount of Interest Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





A-1-4





--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF TRANCHE A-1 NOTE


U.S. $________    Dated: __________, 20____


FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of ___________
(the “Tranche A-1 Bank”) or its registered assigns, for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to below)
or any other office designated by the Tranche A-1 Bank, the principal amount of
each Tranche A-1 Advance (as defined below) made by the Tranche A-1 Bank to the
Borrower pursuant to the Credit Agreement on the date such Tranche A-1 Advance
is due and payable as set forth in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Tranche A-1 Advance from the date of such Tranche A-1 Advance until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.


The Borrower further promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by applicable law, overdue interest from
their due dates at such interest rates as are specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Administrative Agent, at the Administrative
Agent’s Office (as defined in the Credit Agreement referred to below), in same
day funds. Each Tranche A-1 Advance made by the Tranche A-1 Bank to the Borrower
and the maturity thereof, and all payments made on account of principal thereof
and interest thereon and the respective dates thereof, shall be recorded by the
Tranche A-1 Bank and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Tranche A-1 Note; provided, however, that
failure of the Tranche A-1 Bank to make such notation or any error therein shall
not in any manner affect the obligations of the Borrower under this Tranche A-1
Note or the Credit Agreement.


This Tranche A-1 Note is one of the Notes referred to in, and is subject to and
entitled to the benefits of, the Credit Agreement, dated as of March 12, 2015
(as amended and as it may be further amended, amended and restated, restated,
supplemented or modified from time to time in accordance with its terms, the
“Credit Agreement”), among the Borrower, Brinker Restaurant Corporation, a
Delaware corporation, Brinker Florida, Inc., a Delaware corporation, Brinker
Texas, Inc., a Delaware corporation, each as a Guarantor, the Tranche A-1 Bank
and certain other banks parties thereto and Bank of America, N.A., as
Administrative Agent for the Tranche A-1 Bank and all such other banks. The
Credit Agreement, among other things, (a) provides for the making of revolving
credit advances (the “Tranche A-1 Advances”) by the Tranche A-1 Bank to the
Borrower from time to time pursuant to Section 2.01(b) of the Credit Agreement
in an aggregate outstanding principal amount not to exceed at any time the U.S.
dollar amount first above mentioned and (b) contains provisions


BA-2-1





--------------------------------------------------------------------------------





for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified. Capitalized
terms used herein which are not defined herein and are defined in the Credit
Agreement are used herein as therein defined.


If the Tranche A-1 Bank was a party to the Existing Credit Agreement this
Tranche A-1 Note amends and restates any promissory note executed and delivered
by the Borrower in favor of the Tranche A-1 Bank in connection with such
Existing Credit Agreement (the “Original Note”). This Tranche A-1 Note amends
and restates, and is given as a substitution of, the Original Note. This Tranche
A-1 Note is not intended to constitute, nor shall it constitute, an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
payment, novation or termination of the indebtedness, loans, liabilities,
expenses or obligations represented by the Original Note, and this Tranche A-1
Note is entitled to all of the rights and benefits originally pertaining to the
Original Note as such rights and benefits may have been amended as provided in
the Credit Agreement.


The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.


This Tranche A-1 Note and the Tranche A-1 Advances evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the undersigned as
provided in Section 10.06(c) of the Credit Agreement.


This Tranche A-1 Note shall be governed by, and construed in accordance with,
the laws of the State of Texas (except that Chapter 346 of the Texas Finance
Code, which regulates certain revolving credit loan accounts, shall not apply to
this Tranche A-1 Note).


[Remainder of Page Intentionally Left Blank]


BA-2-2





--------------------------------------------------------------------------------





BRINKER INTERNATIONAL, INC.




By:________________________________
Name: _____________________________
Title: ______________________________


BA-2-3





--------------------------------------------------------------------------------





TRANCHE A-1 ADVANCES, MATURITIES
AND PAYMENTS OF PRINCIPAL AND INTEREST


Borrowing Date
Amount and Type of Tranche A-1 Advance
Rate of Interest Applicable to Tranche A-1 Advance
Amount of Principal Paid or Prepaid
Amount of Interest Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







BA-2-4





--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING


[Date]


Bank of America, N.A., as Administrative Agent
for the Banks parties
to the Credit Agreement
referred to below
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Charles Hensley
Telecopy: 704-719-5362
Email: charles.hensley@baml.com






Ladies and Gentlemen:


The undersigned, Brinker International, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of March 12, 2015 (as
amended and as it may be further amended, amended and restated, restated,
supplemented or modified from time to time in accordance with its terms, the
“Credit Agreement”; capitalized terms defined therein and not defined herein
being used herein as therein defined), among the undersigned, Brinker Restaurant
Corporation, a Delaware corporation, asBrinker Florida, Inc., a Delaware
corporation, and Brinker Texas, Inc., a Delaware corporation, each as a
Guarantor, certain Banks parties thereto, and Bank of America, N.A., as
Administrative Agent, and hereby gives you notice, irrevocably pursuant to
Section 2.02 of the Credit Agreement, that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02 of the Credit Agreement:


A Borrowing of:
Advances
Borrowing Date of Borrowing (which is a Business Day)
_______________________________
Aggregate Principal Amount of Borrowing1
_______________________________
Class of Advance
[Tranche A Advance] [Tranche A-1



__________________________
1 For Advances: not less than $10,000,000 or greater than the unused Total
Commitment and in integral multiples of $1,000,000.


B-1



--------------------------------------------------------------------------------





 
Advance]
Type of Advance
[Eurodollar Rate Advance] [Base Rate Advance]
For Eurodollar Rate Advances:
with an Interest Period of [1] [2] [3] [6] months

The Borrower hereby requests that the proceeds of the Borrowing requested
hereunder be remitted by the Administrative Agent to the following account of
the Borrower:
Wire To:
_______________________________
ABA:
_______________________________
Account #:
_______________________________
Account Location:
_______________________________


    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:


(a)    the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date of
the Proposed Borrowing, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date and the representations and warranties
contained in Section 5.04(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.02(c) of the Credit
Agreement;


(b)    no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes or with the giving of notice, the lapse of time or both, would
constitute a Default; and


(c)    after giving effect to the Proposed Borrowing of Advances and all other
Borrowings of Advances which have been requested on or prior to the date of the
Proposed Borrowing of Advances but which have not been made prior to such date,
the aggregate principal amount of Advances owing to any Bank will not exceed the
Total Commitment of such Bank.




B-2



--------------------------------------------------------------------------------





Very truly yours,


BRINKER INTERNATIONAL, INC.




By:________________________________
Name: _____________________________
Title: ______________________________










B-3



--------------------------------------------------------------------------------








EXHIBIT C
FORM OF ASSIGNMENT


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in its capacity as a Bank under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the facility identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Bank)] [the
respective Assignors (in their respective capacities as Banks])] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any]
____________________
1     For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2     For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3     Select as appropriate.
4     Include bracketed language if there are either multiple Assignors or
multiple Assignees.


C-1





--------------------------------------------------------------------------------





Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.


1.    Assignor[s]:    ______________________________
______________________________
2.    Assignee[s]:    ______________________________
______________________________
[if applicable, for each Assignee, indicate Affiliate of [identify Bank]]
3.    Borrower:    Brinker International, Inc.
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of March 12, 2015 among the
Borrower, Brinker Restaurant Corporation, asBrinker Florida, Inc., Brinker
Texas, Inc., each as a Guarantor, the Banks from time to time party thereto, and
the Administrative Agent, as amended and as it may be further amended, amended
and restated, restated, supplemented or modified from time to time in accordance
with its terms.

6.    Assigned Interest:






Assignor[s]5






Assignee[s]6




Facility
Assigned7
Aggregate
Amount of
Commitments
for all Banks78
Amount of
Commitments
Assigned
Class of
Commitments
Assigned
Percentage
Assigned of
Commitments/ Advances89




CUSIP Number
 
 
____________
$__________
$_________
 
__________%
 
 
 
____________
$__________
$_________
 
__________%
 
 
 
____________
$__________
$_________
 
__________%
 

[7.    Trade Date:    __________________]910 
________________________ 
5     List each Assignor, as appropriate.
6     List each Assignee, as appropriate.
7 List each Class of Advance assigned, as appropriate
78     Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
89     Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Banks thereunder.


C-2





--------------------------------------------------------------------------------





Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: _____________________________
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By: _____________________________
Name:    
Title:
Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent


By:    _________________________________
    Name:
Title:


[Consented to:]1011 
BRINKER INTERNATIONAL, INC.
By:
_________________________________
Name:    

Title:
____________________


910         To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.
1011     To be added only if the consent of the Borrower is required pursuant to
the terms of the Credit Agreement.


C-3





--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Bank thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.02(c) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Non-U.S. Bank, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii)


C-4





--------------------------------------------------------------------------------





it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Documents are required to be performed by it as a Bank.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.




C-5





--------------------------------------------------------------------------------






EXHIBIT D
FORM OF LEGAL OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL


March 12, 2015September 13, 2016


To each of the Banks as defined in
the Credit Agreement herein described
and to Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:
This opinion is furnished to you pursuant to § 3.013(a)(iv) of the Second
Amendment to Credit Agreement dated as of March 12, 2015September 13, 2016 (the
“Credit AgreementAmendment”) among (i) Brinker International, Inc., a Delaware
corporation, as borrower (the “Borrower”), (ii) Brinker Restaurant Corporation,
a Delaware corporation, as guarantor (the “Guarantor”), (“Brinker Restaurant”),
Brinker Florida, Inc., a Delaware corporation (“Brinker Florida”), and Brinker
Texas, Inc., a Delaware corporation (“Brinker Texas” and together with Brinker
Restaurant and Brinker Florida, each a “Guarantor” and together the
“Guarantors”) as guarantors, and (iii) the banks party thereto (the “Banks”),
and Bank of America, N.A., as Administrative Agent for the Banks (in such
capacity, the “Administrative Agent”) which amends the Borrower’s Credit
Agreement dated as of March 12, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Banks have made available to the Borrower a revolving credit
facility (the Existing Credit Agreement as so amended by the Amendment, the
“Amended Credit Agreement”). Capitalized terms defined in the Amended Credit
Agreement are used herein with the same meaning unless otherwise defined herein.
DOCUMENTS EXAMINED
In our capacity as special counsel for the Borrower and the GuarantorGuarantors,
we have examined the originals, copies or forms, certified or otherwise
identified to our satisfaction, of the following documents (items (i) and (ii)
below, the “Documents”):
(i)    (i)    The Amended Credit Agreement;
(ii)    (ii)    The Notes issued on the date hereof, if any (the “Notes”);
(iii)    (iii)    Certificate of Incorporation of the Borrower as filed with the
Secretary of State of Delaware on September 30, 19831983, and all amendments
thereto through the date hereof (the “Borrower Certificate of Incorporation”);


D-1



--------------------------------------------------------------------------------





(iv)    (iv)    Certificate of Incorporation of the GuarantorBrinker Restaurant
as filed with the Secretary of State of Delaware on June 29, 19901990, and all
amendments thereto through the date hereof (the “GuarantorBrinker Restaurant
Certificate of Incorporation”);
(v)    Bylaws of the Borrower (the “Borrower Bylaws
(v)    Certificate of Incorporation of Brinker Florida as filed with the
Secretary of State of Delaware on September 10, 1990, and all amendments thereto
through the date hereof (the “Brinker Florida Certificate of Incorporation”);
(vi)    Bylaws of the Guarantor (the “Guarantor
(vi)    Certificate of Incorporation of Brinker Texas as filed with the
Secretary of State of Delaware on December 21, 2006, and all amendments thereto
through the date hereof (the “Brinker Texas Certificate of Incorporation” and
together with the Brinker Restaurant Certificate of Incorporation and the
Brinker Florida Certificate of Incorporation, the “Guarantors Certificates of
Incorporation“);
(vii)    Bylaws of the Borrower (the “Borrower Bylaws”);
(viii)    Bylaws of each of the Guarantors (the “Guarantors Bylaws”); and
(ix)    (vii)    The certificates (including attachments) delivered to the
Administrative Agent pursuant to § 3.01 of the Amended Credit Agreement.
In addition, we have examined and relied upon such certificates of public
officials and other certificates, opinions and instruments as we have deemed
relevant and necessary as a basis for our opinion hereinafter set forth. As to
matters of fact material to our opinion, we have, when relevant facts were not
independently established, relied upon certificates of representatives of the
Borrower and the GuarantorGuarantors and upon representations and warranties set
forth in the Amended Credit Agreement, and have not conducted any special
inquiry or investigation in respect of such matters.
As used herein, (i) “Disclosed” means disclosed in the Amended Credit Agreement
or the SEC Filings of the Borrower filed with the SEC prior to the date hereof
and (ii) “Knowledge” means the current, actual knowledge of the attorneys of
this firm who are involved in the representation of the Borrower and the
GuarantorGuarantors in connection with the transactions contemplated by the
Amended Credit Agreement, without any independent investigation.
ASSUMPTIONS
In rendering this opinion, we have assumed, with your consent and without any
independent investigation, all of the following:


D-2



--------------------------------------------------------------------------------





(A)    the genuineness of all signatures (other than those of the officers of
the Borrower and each of the GuarantorGuarantors who executed the Amended Credit
Agreement and the Notes), the authenticity of all documents submitted to us as
originals and the conformity to authentic original documents of all documents
submitted as certified, conformed or photostatic copies;
(B)    that each of the parties to the Documents other than the Borrower and the
GuarantorGuarantors (the “Other Parties”) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
formation and has full power and authority to execute, deliver and perform its
obligations under each of the Documents to which it is a party, that each of the
Documents has been duly authorized, executed and delivered by each of the Other
Parties thereto, that each of the Documents constitutes a valid and legally
binding obligation of each of the Other Parties thereto and is enforceable
against the Other Parties in accordance with its terms, that each of the Other
Parties has fulfilled and complied with its obligations under the Documents to
the extent required thereunder to date, and that the Borrower and the
GuarantorGuarantors have received or will concurrently herewith receive the
consideration provided in the Documents to be received at or prior to the date
hereof;
(C)    that all of the Documents will be performed strictly in accordance with
the terms thereof; and
(D)    that the representations and warranties as to factual matters contained
in the Documents are true and correct.
OPINION
Based upon the foregoing and having due regard for the legal considerations we
deem relevant, and subject to the further qualifications and limitations
hereinafter set forth, we are of the opinion that:
1.    Each of the Borrower and the GuarantorGuarantors is a corporation duly
incorporated, validly existing and in good standing under the Delaware General
Corporation Law, as amended (the “DGCL”), and has the corporate power and
authority under the DGCL to enter into and perform the Amended Credit Agreement
and the Notes.
2.    The execution and delivery by the Borrower of each of the Amended Credit
Agreement and the Notes issued on the date hereof and the performance by the
Borrower of its obligations thereunder have been duly and validly authorized by
all necessary corporate action of the Borrower; each of the Amended Credit
Agreement and the Notes issued on the date hereof has been duly executed and
delivered by the Borrower; and each of the Amended Credit Agreement and the
Notes issued on the date hereof constitutes a valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms, in
each case except as enforcement of the Amended Credit Agreement or the Notes may
be limited by applicable bankruptcy, insolvency,


D-3



--------------------------------------------------------------------------------





reorganization, arrangement, fraudulent transfer, moratorium or other laws
affecting creditors’ rights generally, and subject to general equity principles
and to limitations on availability of equitable relief, including specific
performance.
3.    The execution and delivery by the GuarantorGuarantors of the Amended
Credit Agreement and the performance by the GuarantorGuarantors of itstheir
respective obligations thereunder have been duly and validly authorized by all
necessary corporate actionactions of the GuarantorGuarantors; the Amended Credit
Agreement has been duly executed and delivered by the GuarantorGuarantors; and
the Amended Credit Agreement constitutes a valid and binding obligation of the
GuarantorGuarantors enforceable against the GuarantorGuarantors in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, fraudulent transfer, moratorium or
other laws affecting creditors’ rights generally, and subject to general equity
principles and to limitations on availability of equitable relief, including
specific performance.
4.    Neither the execution and delivery of the Amended Credit Agreement or the
Notes issued on the date hereof nor the consummation of the transactions
contemplated therein will violate any provision of the Borrower Certificate of
Incorporation, any of the Guarantor CertificateGuarantors Certificates of
Incorporation, the Borrower Bylaws or any of the GuarantorGuarantors Bylaws, or
to our Knowledge, conflict with or violate any statute, judgment, order, decree
or regulation or rule of any court, governmental authority or arbitrator
applicable or relating to the Borrower or any of the GuarantorGuarantors.
5.    To our Knowledge and except as Disclosed, there are no actions, suits,
proceedings or claims or investigations pending or threatened against or
affecting the Borrower or any of the GuarantorGuarantors or any of their
respective properties before any court, governmental agency or regulatory
authority which would (i) have a Material Adverse Effect or (ii) impair the
ability of the Borrower or the GuarantorGuarantors to perform their obligations
under the Amended Credit Agreement or the Notes issued on the date hereof.
6.    Neither the Borrower nor any of the GuarantorGuarantors is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
FURTHER QUALIFICATIONS AND LIMITATIONS
The opinions expressed above are expressly subject to the following
qualifications and limitations:
(a)    We express no opinion as to (i) the specific remedy that any court or
other authority or body might grant in connection with the enforcement of rights
under any of the Documents, as to the availability of equitable remedies, as
such, in connection with the enforcement of such rights, or as to the effects of
the application of principles of equity (regardless of whether


D-4



--------------------------------------------------------------------------------





enforcement is considered in proceedings in law or in equity), (ii) the
application of any securities laws to any of the transactions contemplated by
any of the Documents, or (iii) the effect of any environmental, antitrust or tax
laws of the United States of America or of the State of Texas.
(b)    We express no opinion as to the validity or enforceability of (i) any
provisions purporting to entitle a party to indemnification or release from
liability in respect of any matters arising in whole or in part by reason of any
illegal, wrongful, knowing or negligent act or omission of such party, (ii) any
provisions that purport to restrict access to or waive remedies or defenses, to
waive any rights to notices or to establish evidentiary standards, (iii) any
provisions relating to liquidated damages, set-offs, waivers, releases,
suretyship defenses, delays or omissions of enforcement of rights or remedies,
severability, consent judgments or summary proceedings, (iv) any provisions
purporting to irrevocably appoint attorneys-in-fact or other agents, (v) any
provisions purporting to restrict or limit transfer, alienation or encumbrancing
of property, (vi) any provisions that relate to submissions to jurisdiction,
waivers or ratifications of future acts, the rights of, third parties or
transferability of assets which by their nature are nontransferable, (vii)
provisions that contain any agreement to agree, or (viii) provisions that
purport to negate or control over present or future laws which are contrary to
such provisions.
(c)    To the extent that the opinions given in Sections 2, 3 and 4 constitute
opinions with respect to laws relating to usury, such opinions are expressly
limited to the opinion that the Amended Credit Agreement and the Notes do not
require the payment of interest at a rate which is usurious. In rendering such
opinion, we have relied upon and assumed the applicability of Chapter 303 of the
Texas Finance Code, as currently in effect, and have assumed that (i) there are
no fees, points or other charges or forms of compensation to the Administrative
Agent, the Syndication Agent, or any Bank in respect of the Amended Credit
Agreement or the issuance of the Notes or any commitment to pay any such charges
or other forms of compensation, other than those specifically disclosed in the
Amended Credit Agreement, the Commitment Letter, the Bank of America Fee Letter,
the JPMCB Fee Letter, the Regions Fee Letter, the Wells Fargo Fee Letter and the
Upfront Fee Letter, (ii) all fees and charges provided for in the Amended Credit
Agreement, the Commitment Letter, the Bank of America Fee Letter, the JPMCB Fee
Letter, the Regions Fee Letter, the Wells Fargo Fee Letter and the Upfront Fee
Letter to be paid by Borrower or Guarantorthe Guarantors to the Administrative
Agent, Joint Lead Arrangers and Book Runners, the Syndication Agents or any Bank
constitute bona fide commitment fees, arrangement fees, or administrative
agent’s fees, as applicable, and not interest, (iii) all charges for
reimbursement of services paid to third parties will be for actual out-of-pocket
expenses paid to third parties for services actually rendered by such parties,
(iv) the Administrative Agent, the Syndication Agent, the Banks, the Borrower
and the GuarantorGuarantors will comply with the “usury savings clause” and
other provisions of the Amended Credit Agreement to the effect that the Borrower
and the GuarantorGuarantors will never be required to pay interest (including
all compensation that constitutes interest under applicable law) on the Notes or
otherwise in respect of the Amended Credit Agreement in excess of the maximum
rate or amount of interest that may lawfully be contracted for, charged or
collected thereon or in connection therewith under applicable Texas law


D-5



--------------------------------------------------------------------------------





(collectively, the “Savings Clauses”), and (v) in complying with the provisions
of the Saving Clauses, the Administrative Agent, the Syndication Agent and such
Bank will give due consideration to all fees, charges or other compensation
which under applicable Texas law may be or is deemed to be interest.
(d)    We are members of the Bar of the State of Texas. This opinion relates
only to the Federal laws of the United States of America, the laws of the State
of Texas and the DGCL as currently in effect, and we express no opinion with
regard to any matters that may be governed or affected by any other laws.
(e)    This opinion is limited solely to the matters stated herein and no
opinion is to be inferred or may be implied beyond the matters expressly stated
herein.
The opinions expressed herein are solely for the benefit of you and your counsel
in connection with the transactions contemplated by the Amended Credit Agreement
and may not be used or relied upon by any other person or entity or for any
other purpose whatsoever. The opinions expressed herein are as of the date first
set forth above, and we do not assume or undertake any responsibility or
obligation to supplement or to update such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in the
laws which may hereafter occur.11 
Very truly yours,


































_______________________
11 Assignees need to be able rely on the opinion and the opinion may be shown to
regulatory agencies.


D-6



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


This certificate is delivered pursuant to Section 2.15(e) of the Credit
Agreement, dated as of March __,12, 2015 (as amended and as it may be further
amended, amended and restated, restated, supplemented or modified from time to
time in accordance with its terms, the “Credit Agreement”) among BRINKER
INTERNATIONAL, INC. (the “Borrower”), BRINKER RESTAURANT CORPORATION, as thea
Guarantor, BRINKER FLORIDA, INC., as a Guarantor, BRINKER TEXAS, INC., as a
Guarantor, the Banks party thereto and BANK OF AMERICA, N.A., as Administrative
Agent. Capitalized terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.


The undersigned hereby represents and warrants to the Administrative Agent and
the Borrower that:


1.    the undersigned is the sole record and beneficial owner of the Advances or
the transactions evidenced by the Note(s), if any, registered in its name in
respect of which it is providing this certificate;


2.    the undersigned is not a bank (within the meaning of Section 881(c)(3)(A)
of the Code) and, in this regard, further represents and warrants that:


(a) the undersigned is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and


(b) the undersigned has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;


3.    the undersigned is not a 10-percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Code) of the Borrower;


4.    the income from the Advances or the transactions evidenced by the Note(s),
if any, held by the undersigned is not effectively connected with the conduct of
a trade or business with the United States; and


5.    the undersigned is not a controlled foreign corporation related (within
the meaning of Section 864(d)(4) of the Code) to the Borrower.


The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN. By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the Administrative Agent and the
Borrower in writing within thirty days of such change and (b) the undersigned
shall furnish to the Administrative Agent and the Borrower a properly completed
and







--------------------------------------------------------------------------------





currently effective certificate in either the calendar year in which payment is
to be made by the Borrower to the undersigned under the Credit Agreement, or in
either of the two calendar years preceding such payment.


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of ________ __, 20___.




[NAME OF BANK]




By:___________________
Name:
Title:    


 




D-2




 





--------------------------------------------------------------------------------






SCHEDULE I


BANK AND ADMINISTRATIVE AGENT ADDRESSES




ADMINISTRATIVE AGENT:
(for payments and Requests for Advances):


BANK OF AMERICA, N.A.
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-05-46
Charlotte, NC 28255-0001
Attention: Charles Hensley


Telephone:    980/388.3225
Telecopy:    704/719.5362


(Other Notices as Administrative Agent - for financial statements, compliance
certificates, maturity extension and commitment change notices, etc):


Bank of America, N.A.
Agency Management
900 West Trade Street
Gateway Village
Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001
Attention: Erik Truette
Email: erik.m.truette@baml.com
Telephone: 980/387.5451
Telecopy: 704/409.0015




SCHEDULE I-1





--------------------------------------------------------------------------------





CO-SYNDICATION AGENTS:


JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor
Mail Code: IL1-0010
Chicago, Illinois 60603
Attn: Non-Agented Servicing Team


Telephone:    312/385-7072
Telecopy:    312/256-2608


REGIONS BANK
201 Milan Parkway
Birmingham, AL 35211
Attn: Moronica Fortner


Telephone:    205/420-7726
Telecopy:    205/261-7069


WELLS FARGO BANK, N.A.


1808 Aston Avenue, #250
Carlsbad, CA 92008
Attn: Denise Crouch


Telephone:    760/918-2700
Telecopy:    866/968/1299




SCHEDULE I-2





--------------------------------------------------------------------------------






BANKS:


BANK OF AMERICA, N.A.
Agency Management
101 South Tryon Street
Bank of America Plaza
Mail Code: NC1-002-15-36
Charlotte, NC 28255-0001
Attention: Erik Truette


Telephone: 980/387.5451
Telecopy: 704/409.0015


JPMORGAN CHASE BANK, N.A.
10 South Dearborn Street, 10th Floor
Mail Code: IL1-0010
Chicago, IL 60603
Attn: Non-Agented Servicing Team


Telephone:    312/385-7072
Telecopy:    312/256-2608


REGIONS BANK
201 Milan Parkway
Birmingham, AL 35211
Attn: Moronica Fortner


Telephone:    205/420-7726
Telecopy:    205/261-7069


COMPASS BANK
8080 N.Central Expwy, Suite 120
Dallas, TX 75206
Attn: Christina Whitlock


Telephone:    214/346-2780
Telecopy:    866/984/8668


WELLS FARGO BANK, N.A.
1808 Aston Avenue, #250
Carlsbad, CA 92008
Attn: Denise Crouch


Telephone:    760/918-2700
Telecopy:    866/968/1299


SCHEDULE I-1





--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
1251 Avenue of the Americas
New York, NY 10020
Attn: Rolando Uy


Telephone:    201/413-8570
Telecopy:    201/521-2338


SUNTRUST BANK
200 Crescent Court, Suite 850
Dallas, TX 75201
Attn: Justin Lien


Telephone:    214/880-0104
Telecopy:    214/468-9218




US BANK NATIONAL ASSOCIATION
400 City Center
Oshkosh, WI 54901
Attn: Wendee Hable


Telephone:    920/237-7367
Telecopy:    920/237-7993


BARCLAYS BANK PLC
745 7TH Avenue, 25th Floor
New York, NY 10019
Attn: Nicholas Guzzardo


Telephone:    212/320-6759
Telecopy:    212/526-5115




REGIONS BANK
201 Milan Parkway
Birmingham, AL 35211
Attn: Moronica Fortner


Telephone:    205/420-7726
Telecopy:    205/261-7069


COMPASS BANK
8080 N.Central Expwy, Suite 120


SCHEDULE I-2





--------------------------------------------------------------------------------





Dallas, TX 75206
Attn: Christina Whitlock


Telephone:    214/346-2780
Telecopy:    866/984/8668


GREENSTONE FARM CREDIT SERVICES, ACA
1760 Abbey Road
East Lansing, MI 48823
Attn: Amber Selle


Telephone:    517/324-0211
Telecopy:    517/318-1240




SCHEDULE I-3





--------------------------------------------------------------------------------






SCHEDULE II


BORROWER AND GUARANTOR ADDRESSES




BORROWER:


BRINKER INTERNATIONAL, INC.
6820 LBJ Freeway
Dallas, Texas 75240


Attn:    General Counsel
Telephone:    972/980-9917
Telecopy:    972/770-9465


Copy to:     Chief Financial Officer
Telephone:    972/980-9917
Telecopy:    972/628-8722


GUARANTOR:GUARANTORS:


BRINKER RESTAURANT CORPORATION
BRINKER FLORIDA, INC.
BRINKER TEXAS, INC.


6820 LBJ Freeway
Dallas, Texas 75240


Attn:        General Counsel
Telephone:    972/980-9917
Telecopy:    972/770-9465


Copy to:     Chief Financial Officer
Telephone:    972/980-9917
Telecopy:    972/628-8722




SCHEDULE II-1





--------------------------------------------------------------------------------






SCHEDULE III


PERMITTED LIENS


Subsidiary
Amount
Description
Maturity
Brinker Restaurant Corporation
(consolidated) (includes $838,869 for Brinker Texas, Inc. and $69,961 for
Brinker Florida, Inc.)
$41,643,56137,532,426


Liens on assets acquired with respect to Capitalized Lease Obligations
Various dates through 2031





SCHEDULE III-1
 





--------------------------------------------------------------------------------








SCHEDULE IV


AGREEMENTS RESTRICTING DIVIDENDS AND, CERTAIN TRANSFERS AND LIENS


None.




SCHEDULE IV-2





--------------------------------------------------------------------------------






SCHEDULE V


GAAP EXCEPTIONS






None.






SCHEDULE V-1





--------------------------------------------------------------------------------






SCHEDULE VI


INVESTMENTS


Company
Amount
Description
 
 
 
Las Nuevas Delicias Gastronomicas, S. De R.L. De C.V.
$13,214,61510,257,169.00
Mexico joint venture with CMR, S.A.B. de C.V.
Merchant Customer Exchange
$1,000,0000.00
Investment in Merchant Customer Exchange





SCHEDULE VI-1





--------------------------------------------------------------------------------






SCHEDULE VII


PERMITTED DEBT




Description
               Amount
2.60% Notes due 2018 pursuant to the Indenture dated April 30, 2013, between
Brinker International, Inc. and Wilmington Trust, National Association, as
Trustee
$250,000,000
3.875% Notes due 2023 pursuant to the Indenture dated April 30, 2013, between
Brinker International, Inc. and Wilmington Trust, National Association, as
Trustee
$300,000,000
Capitalized Lease Obligations of Brinker Restaurant Corporation (consolidated)
(includes $838,869 for Brinker Texas, Inc. and $69,961 for Brinker Florida,
Inc.) with various maturity dates through 2031
$41,643,56137,532,426
Undrawn standby letters of credits
   $32,086,00028,087,303
 
 
 
 





SCHEDULE VII-2



--------------------------------------------------------------------------------






SCHEDULE VIII
COMMITMENTS

Bank
Tranche A Commitment
Tranche A-1 Commitment
Bank of America, N.A.
-
$120,000,000.00160,000,000.00
JPMorgan Chase Bank, N.A.
-
$120,000,000.00160,000,000.00
Regions Bank
 
$120,000,000.00
Wells Fargo Bank, N.A.
-
$120,000,000.00160,000,000.00
Compass Bank
 
$87,500,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
-
$  87,500,000.00125,000,000.00
SunTrust Bank
-
$110,000,000.00
U.S. Bank National Association
-
$ 70,000,000.0075,000,000.00
Barclays Bank PLC
-
$50,000,000.00
Regions Bank
-
$50,000,000.00
Compass Bank
$85,555,555.56
-
GreenStone Farm Credit Services, ACA
$24,444,444.44
$ 25,000,000.00-
Total
$110,000,000.00
$750,000,000.00890,000,000.00





 




SCHEDULE VIII-1

